                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 1 of 42




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               3 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827
                                                                               7 Attorneys for Plaintiff
                                                                                 AVAYA INC.
                                                                               8

                                                                               9                               UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                              NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                  SAN FRANCISCO DIVISION

                                                                              12 AVAYA INC., a Delaware corporation,           CASE NO. 3:19-cv-00565-SI

                                                                              13                 Plaintiff,                    THIRD AMENDED COMPLAINT FOR
LAW OFFICES




                                                                                                                               DAMAGES AND INJUNCTIVE RELIEF
                                                                              14         v.                                    FOR:
                                                                                 RAYMOND BRADLEY PEARCE, a/k/a
                                                                              15 “BRAD” PEARCE, an individual; JASON           1.   FEDERAL TRADEMARK
                                                                                 HINES, an individual and doing business as         INFRINGEMENT AND
                                                                              16 DBSI and TELBEST.COM; DEDICATED                    COUNTERFEITING, 15 U.S.C. § 1114;
                                                                                 BUSINESS SYSTEMS INTERNATIONAL                2.   FEDERAL UNFAIR COMPETITION,
                                                                              17 LLC, doing business as DBSI.NET, a New             15 U.S.C. § 1125;
                                                                                 Jersey limited liability company; ATLAS       3.   FEDERAL DIRECT AND INDIRECT
                                                                              18 SYSTEMS, INC., doing business as                   COPYRIGHT INFRINGEMENT, 17
                                                                                 ATLASPHONES.COM and “THE                           U.S.C. §§ 501 et seq.;
                                                                              19 TELECOM DEALER,” a Michigan                   4.   VIOLATIONS OF THE DIGITAL
                                                                                 corporation; US VOICE AND DATA, LLC,               MILLENNIUM COPYRIGHT ACT, 17
                                                                              20 f/k/a TRI-STATE COMMUNICATION
                                                                                 SERVICES LLC, a New Jersey limited                 U.S.C. §§ 1201. et seq. ;
                                                                                 liability company; SHARKFISH CORP., an        5.   VIOLATIONS OF THE COMPUTER
                                                                              21 Oklahoma corporation; FEATURECOM INC.,             FRAUD AND ABUSE ACT, 18 U.S.C. §§
                                                                                 a Canadian corporation; STEVE GERACI, an           1030, et seq. ;
                                                                              22 individual; TOM CONROY, an individual;        6.   VIOLATIONS OF THE COMPUTER
                                                                                 METROLINE INC., a Michigan corporation;            DATA ACCESS AND FRAUD ACT,
                                                                              23 TELCOM INTERNATIONAL TRADING                       CAL. PENAL CODE § 502;
                                                                                 PTE. LTD. a Singapore business entity; and,   7.   VIOLATIONS OF 18 U.S.C. § 2318; and,
                                                                              24 DOES 11 through 50, inclusive,                8.   UNJUST ENRICHMENT/
                                                                                                                                    RESTITUTION/CONSTRUCTIVE
                                                                              25                 Defendants.                        TRUST

                                                                              26                                               Demand for Jury Trial

                                                                              27

                                                                              28

                                                                                                                                                  Case No. 3:19-cv-00565-SI
                                                                                                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 2 of 42




                                                                               1          Plaintiff AVAYA INC. (“Avaya” or “Plaintiff”) hereby complains and alleges against

                                                                               2 Defendants RAYMOND BRADLEY PEARCE, a/k/a “BRAD” PEARCE (“Pearce”); JASON

                                                                               3 HINES, for himself and doing business as DBSI and TELBEST.COM (“Hines”); DEDICATED

                                                                               4 BUSINESS SYSTEMS INTERNATIONAL LLC, doing business as DBSI.NET (“DBSI”);

                                                                               5 ATLAS SYSTEMS, INC. doing business as ATLASPHONES.COM and “THE TELECOM

                                                                               6 DEALER” (“Atlas”); US VOICE AND DATA, LLC, f/k/a TRI-STATE COMMUNICATION

                                                                               7 SERVICES LLC (“Tri-State”); SHARKFISH CORP. (“Sharkfish”); FEATURECOM INC.

                                                                               8 (“Featurecom”); STEVE GERACI (“Geraci”); TOM CONROY (“Conroy”); METROLINE INC.

                                                                               9 (“Metroline”); TELCOM INTERNATIONAL TRADING PTE. LTD. (“Telcom”) 1; and, DOES 11
              SIDEMAN & BANCROFT LLP




                                                                              10 through 50, inclusive (collectively “Defendants”), as follows.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                          INTRODUCTION

                                                                              12          1.      For years, Defendants have been perpetrating a massive illegal software piracy

                                                                              13 operation, which resulted in the theft and subsequent resale of thousands of unauthorized Avaya
LAW OFFICES




                                                                              14 Internal Use Software Licenses (“Internal Use Licenses”) to end customers duped into buying

                                                                              15 pirated software, rather than buying genuine Avaya software licenses through authorized Avaya

                                                                              16 distribution channels.

                                                                              17          2.      Long-term Avaya employee Defendant Pearce, in collusion with former Avaya

                                                                              18 authorized reseller Defendant Hines, willfully resold and distributed, and facilitated the further
                                                                              19 distribution and resale of, thousands of Avaya Internal Use Licenses – worth millions of dollars –

                                                                              20 all without Avaya’s authorization, knowledge, or consent. The Internal Use Licenses were created

                                                                              21 by Pearce by entering Avaya’s computer system using his employee account, as well as Avaya

                                                                              22 employee accounts hijacked by Pearce that had been doctored to conceal the scheme and to avoid

                                                                              23 internal controls. Pearce and Hines then covertly distributed the stolen Internal Use Licenses

                                                                              24

                                                                              25   1
                                                                                   As alleged in more detail below, Telcom at least trafficked in over a thousand counterfeit Avaya-
                                                                              26 branded products, however, to ensure that Avaya’s allegations are clear, at this point, Avaya’s
                                                                                 allegations against Telcom do not include stolen and/or infringing software license sales, like for
                                                                              27 the other Defendants.

                                                                              28

                                                                                                                            1                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 3 of 42




                                                                               1 through their own companies, as well as through numerous other resellers, including at least

                                                                               2 Defendants Atlas, Featurecom, Geraci, Conroy, and Metroline.

                                                                               3          3.      Adding to the injury, Defendant Atlas has been caught not only offering for sale

                                                                               4 and distributing these pirated Internal Use Licenses, but in addition, reselling over a thousand

                                                                               5 counterfeit “Avaya” branded phones, as well as apparently genuine Avaya phones – marketed and

                                                                               6 sold as “new” – that were repackaged and resold with counterfeit labels that closely mimicked

                                                                               7 genuine Avaya factory labels and bore counterfeit Avaya trademarks. Atlas has identified newly-

                                                                               8 added Defendant Telcom as the source for the counterfeit “Avaya” branded phones that Avaya has

                                                                               9 uncovered thus far.
              SIDEMAN & BANCROFT LLP




                                                                              10          4.      Defendants’ unlawful schemes, as alleged in more detail below, have not only
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 caused Avaya significant monetary damages, but also they have significantly undermined Avaya’s

                                                                              12 brand, goodwill, and reputation with customers. Thousands of end customers have been duped

                                                                              13 into believing they were receiving a genuine high-quality Avaya product, rather than a counterfeit
LAW OFFICES




                                                                              14 and otherwise infringing product, and/or a lawful software license, rather than pirated software

                                                                              15 license that conveys no actual license rights at all to the end customer.

                                                                              16          5.      Of course, none of these unlawful and infringing products and software licenses

                                                                              17 should ever have been sold/resold at all, nor should any be sold/resold in the future. Accordingly,

                                                                              18 Avaya brings this Action to put a stop to Defendants’ unlawful and infringing conduct, to enjoin
                                                                              19 further unlawful and infringing conduct, and to recover full damages for the significant harm they

                                                                              20 have caused.

                                                                              21                                               PARTIES

                                                                              22          6.      Avaya is, and at all times mentioned herein was, a Delaware corporation, with its

                                                                              23 principal place of business at 4655 Great America Parkway, Santa Clara, California. Avaya owns

                                                                              24 the trademarks that are used in marketing and selling Avaya-branded products and the copyrights

                                                                              25 in the Avaya software infringed by Defendants.

                                                                              26          7.      Avaya is informed and believes, and thereon alleges, that Defendant Pearce is an

                                                                              27 Oklahoma resident, residing in Tuttle, Oklahoma. Defendant Pearce was an employee of Avaya

                                                                              28 from 2000 to 2018, working in an Avaya call center in Oklahoma City, Oklahoma. Avaya is

                                                                                                                            2                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 4 of 42




                                                                               1 further informed and believes, and thereon alleges, that Defendant Pearce did business through

                                                                               2 one or more eBay accounts, as well as through Defendant Sharkfish, an Oklahoma corporation.

                                                                               3 with a business address of 310 West Main St., Tuttle, Oklahoma, including business related to the

                                                                               4 unlawful conduct alleged herein. Defendant Sharkfish was previously identified as DOE

                                                                               5 Defendant No. 1 in the original Complaint in this Action. Avaya is further informed and believes,

                                                                               6 and thereon alleges, that Defendant Pearce at various points in time used the alias “Terri Jenkins”

                                                                               7 or “TJ” in performing the unlawful activities alleged further herein.

                                                                               8          8.     Avaya is informed and believes, and thereon alleges, that Defendant Hines is a

                                                                               9 New Jersey resident, residing in Caldwell, New Jersey. Avaya is informed and believes, and
              SIDEMAN & BANCROFT LLP




                                                                              10 thereon alleges, that Defendant Hines is the owner and operator of Defendant Dedicated Business
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Systems International LLC, doing business as www.dbsi.net and also known as “DBSI”. Avaya is

                                                                              12 informed and believes, and thereon alleges, that Defendant DBSI is a New Jersey Limited

                                                                              13 Liability Company with its principal place of business in Fairfield, New Jersey and offices in New
LAW OFFICES




                                                                              14 York City. Avaya is further informed and believes, and thereon alleges, that Defendant Hines has

                                                                              15 done, and continues to do, business under the fictitious business names of TelBest (TelBest.com),

                                                                              16 Direct Business Systems International LLC, Empire Telephone LLC, and US Tel, LLC. A

                                                                              17 number of these fictitious business names appear to have been at one time registered with New

                                                                              18 Jersey or New York by Defendant Hines, although none of these business names currently appears
                                                                              19 to be an active business entity in New York or New Jersey. Avaya is further informed and

                                                                              20 believes, and thereon alleges, that Defendant Hines at various points in time used one or more

                                                                              21 aliases, including “Chad Johnson,” in performing the unlawful activities alleged further herein.

                                                                              22          9.     Avaya is informed and believes, and thereon alleges, that Defendant Tri-State was a

                                                                              23 New Jersey limited liability company with its principal place of business in Fairfield, NJ.

                                                                              24 Defendant Tri-State was previously identified as DOE Defendant No. 2 in the original Complaint.

                                                                              25 Avaya is informed and believes, and thereon alleges, that Defendant Hines is the primary

                                                                              26 individual conducting business through Defendant Tri-State, including using the alias “Chad

                                                                              27 Johnson.” Avaya is informed and believes, and thereon alleges, that Defendant Tri-State has

                                                                              28 recently changed its name, and therefore continues to do business under the current business name

                                                                                                                            3                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 5 of 42




                                                                               1 of US Voice and Data, LLC.

                                                                               2          10.     Avaya is informed and believes, and thereon alleges, that Defendant Atlas is a

                                                                               3 Michigan corporation, with its principal place of business in Auburn Hills, Michigan, with an

                                                                               4 online store at atlasphones.com. Avaya is informed and believes, and thereon alleges, that

                                                                               5 Defendant Atlas also operates an eBay store using the dba “The Telecom Dealer,” under the eBay

                                                                               6 seller name thetelecomdealer, and leveraged the eBay platform, which is located in San Jose,

                                                                               7 California, in the course of its business including the infringing business alleged in this Complaint.

                                                                               8          11.     Avaya is informed and believes, and thereon alleges, that former Defendant

                                                                               9 Telephone Man is a Florida limited liability company, with its principal place of business in Plant
              SIDEMAN & BANCROFT LLP




                                                                              10 City, Florida, with an online store at telephonemanofamerica.com. Avaya is informed and
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 believes, and thereon alleges, that Defendant Telephone Man operates an eBay store, under the

                                                                              12 seller name telephonemanofamerica, and leveraged the eBay platform, which is located in San

                                                                              13 Jose, California, in the course of its business including the infringing business alleged in this
LAW OFFICES




                                                                              14 Complaint. Avaya is informed and believes, and thereon alleges, that Defendant Kelly Petry is the

                                                                              15 owner and operator of Telephone Man, and in that capacity authorized, directed, and participated

                                                                              16 in the Telephone Man’s infringements, and therefore when Avaya alleges conduct by Telephone

                                                                              17 Man below, that includes Defendant Petry. Defendant Petry was previously identified as DOE

                                                                              18 Defendant No. 3 in the original and amended Complaints.
                                                                              19          12.     Avaya is informed and believes, and thereon alleges, that former Defendant

                                                                              20 Telecom Spot is a Texas business entity, with an online store at thetelecomspot.com, and with its

                                                                              21 principal place of business in Austin, Texas.

                                                                              22          13.     Avaya is informed and believes, and thereon alleges, that Defendant Featurecom is

                                                                              23 a Canadian corporation with its principal place of business in Ontario, Canada, and with United

                                                                              24 States offices in at least Pompano Beach, Florida. Defendant Featurecom was previously

                                                                              25 identified as DOE Defendant No. 4 in the original and amended Complaints. Avaya is informed

                                                                              26 and believes, and thereon alleges, that Defendant Steve Geraci is the President of Featurecom, and

                                                                              27 in that capacity authorized, directed and participated in Featurecom’s infringements, and therefore

                                                                              28 when Avaya alleges conduct by Featurecom below, that includes Defendant Geraci. Defendant

                                                                                                                             4                      Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 6 of 42




                                                                               1 Geraci was previously identified as DOE Defendant No. 5 in the original and amended

                                                                               2 Complaints.

                                                                               3          14.    Avaya is informed and believes, and thereon alleges, that Defendant Conroy is an

                                                                               4 individual, residing in San Diego, California. Avaya is informed and believes, and thereon

                                                                               5 alleges, that Defendant Conroy is an individual, residing in San Diego County, California. Avaya

                                                                               6 is informed and believes, and thereon alleges, that Defendant Conroy does business under the

                                                                               7 fictitious business names Avaya Business Resale, AB Resale, www.abrnow.com, or ABR.

                                                                               8 Defendant Conroy was previously identified as DOE Defendant No. 6 in the original and amended

                                                                               9 Complaints.
              SIDEMAN & BANCROFT LLP




                                                                              10          15.    Avaya is informed and believes, and thereon alleges, that former Defendant Drew
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Telecom is a Michigan corporation with its principal place of business in Plainwell, Michigan.

                                                                              12 Former Defendant Drew Telecom was previously identified as DOE Defendant No. 7 in the

                                                                              13 original and amended Complaints. Avaya is informed and believes, and thereon alleges, that
LAW OFFICES




                                                                              14 former Defendant Andrew Roach is the President of Drew Telecom, and in that capacity

                                                                              15 authorized, directed and participated in Drew Telecom’s infringements, and therefore when Avaya

                                                                              16 alleges conduct by Drew Telecom below, that includes Defendant Roach. Former Defendant

                                                                              17 Roach was previously identified as DOE Defendant No. 8 in the original and amended

                                                                              18 Complaints.
                                                                              19          16.    Avaya is informed and believes, and thereon alleges, that Defendant Metroline is a

                                                                              20 Michigan corporation, with its principal place of business in Troy, Michigan, with an online store

                                                                              21 at www.metrolinedirect.com. Defendant Metroline was previously identified as DOE Defendant

                                                                              22 No. 9 in the original and amended Complaints.

                                                                              23          17.    Avaya is informed and believes, and thereon alleges, that Defendant Telcom is a

                                                                              24 Singapore business entity, with its principal place of business in Singapore, with an active online

                                                                              25 store at www.telcom-int.com including an online shop that markets “Avaya” branded products for

                                                                              26 sale, including purported “new” Avaya branded phones (see, e.g., http://telcom-

                                                                              27 int.com/product/new-avaya-9608g-ip-voip-gigabit-deskphone-700505424-with-1-year-warranty/).

                                                                              28 Avaya is informed and believes, and thereon alleges, that Defendant Telcom’s counterfeit

                                                                                                                            5                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 7 of 42




                                                                               1 “Avaya” branded phones sales were sold in such large quantities that it was foreseeable and

                                                                               2 intended that such phones would be resold nationwide, including into California, and indeed, some

                                                                               3 of the returned counterfeit phones at issue in this Action were returned from California customer

                                                                               4 locations. Further, Defendant Telcom maintains a Facebook page, which is located in this

                                                                               5 District, which Telcom uses to advertise and promote its products to customers, including those in

                                                                               6 this District. Defendant Telcom was previously identified as DOE Defendant No. 10 in the

                                                                               7 original and amended Complaints.

                                                                               8          18.    The true names and capacities, whether individual, corporate, associate, or

                                                                               9 otherwise, of the Defendants named herein as DOES 11 through 50, inclusive, are unknown to
              SIDEMAN & BANCROFT LLP




                                                                              10 Avaya who, therefore, sues said Defendants by such fictitious names. Avaya will amend this
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Complaint to reflect the true names and capacities of these DOE Defendants when the same shall

                                                                              12 have been fully and finally ascertained.

                                                                              13          19.    Avaya is informed and believes, and thereon alleges, that each of the Defendants
LAW OFFICES




                                                                              14 designated herein as a DOE is legally responsible, in some manner, for the events and happenings

                                                                              15 herein referred to, and legally caused damages to Avaya as herein alleged.

                                                                              16          20.    Avaya is informed and believes, and thereon alleges, that at all times relevant to

                                                                              17 this action, each Defendant, including those fictitiously named Defendants, was the agent, servant,

                                                                              18 employee, partner, joint venturer, accomplice, conspirator, alter ego or surety of the other
                                                                              19 Defendants and was acting within the scope of that agency, employment, partnership, venture,

                                                                              20 conspiracy, or suretyship with the knowledge and consent or ratification of each of the other

                                                                              21 Defendants in doing the unlawful activities alleged in this Complaint.

                                                                              22                                            JURISDICTION

                                                                              23          21.    This is an Action founded upon violations of Federal trademark and copyright laws,

                                                                              24 pursuant to 15 U.S.C. §§ 1051, et seq., 17 U.S.C. §§ 501, et seq., and 17 U.S.C. §§ 1201, et seq.

                                                                              25 In addition, this Action is founded upon violations of the Computer Fraud and Abuse Act, 18

                                                                              26 U.S.C. § 1030, as well as violations of 18 U.S.C. § 2318. This Court has original subject matter

                                                                              27 jurisdiction over this Action pursuant to 28 U.S.C. §§ 1331 and 1338(a)-(b), and 15 U.S.C. §

                                                                              28 1121. This Court has supplemental jurisdiction over Avaya’s state law claims for relief pursuant

                                                                                                                            6                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 8 of 42




                                                                               1 to 28 U.S.C. §§ 1338(b) and 1367 because the claims are so related to Avaya’s claims under

                                                                               2 Federal law that they form part of the same case or controversy and derive from a common

                                                                               3 nucleus of operative facts.

                                                                               4          22.     This Court has personal jurisdiction over Defendants because each Defendant, in

                                                                               5 participating in the scheme to create and/or distribute the stolen Internal Use Licenses, has

                                                                               6 willfully infringed intellectual property rights of Avaya, a known forum resident, including by

                                                                               7 trafficking in pirated Avaya software and otherwise causing tortious injury to Avaya, including to

                                                                               8 its trademarks and copyrights, within California, and within this District in particular. Defendants

                                                                               9 did so with knowledge that Avaya was located in California. Further, Defendants have performed
              SIDEMAN & BANCROFT LLP




                                                                              10 intentional acts expressly aimed at Avaya in this forum and thereby caused damage that they knew
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 would be suffered by Avaya in this forum. In addition, Defendants (other than Telcom) have

                                                                              12 marketed, advertised, and offered infringing Avaya software licenses for sale into California and,

                                                                              13 upon information and belief, transacted other business within California specifically related to the
LAW OFFICES




                                                                              14 infringing distribution scheme. Defendants have also misrepresented the authentic nature of the

                                                                              15 counterfeit and/or otherwise infringing “Avaya” products to residents of California, including

                                                                              16 within this District. Defendants engaged in the unlawful conduct alleged in this Complaint, with

                                                                              17 knowledge that Avaya is located in California. Further, the reseller Defendants, including, but not

                                                                              18 limited to, Metroline specifically distributed software infringing Avaya’s copyrights and other
                                                                              19 intellectual property rights in California.

                                                                              20          23.     Further as to Defendants Hines, DBSI, Tri-State, and Featurecom, they are former

                                                                              21 Avaya partners, and were well aware that the effects of their unlawful conduct would be directed

                                                                              22 at and suffered by Avaya in California, and knew that Avaya’s principal place of business is

                                                                              23 located in Santa Clara, California. Indeed, in accessing Avaya’s Avaya Direct International

                                                                              24 (“ADI”) software license portal, numerous Defendants, including specifically Hines, and DBSI

                                                                              25 and Tri-State through Hines, agreed to terms of use, which required a click to accept on the same

                                                                              26 page as the link to Avaya’s terms of use, which explicitly set forth exclusive jurisdiction in the

                                                                              27 Northern District of California and further made clear that Avaya is headquartered in Santa Clara,

                                                                              28 California.

                                                                                                                             7                      Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 9 of 42




                                                                               1                                                  VENUE

                                                                               2          24.     Venue for this action properly lies in the Northern District of California pursuant to

                                                                               3 28 U.S.C. § 1391(b)(2) because Defendants committed acts here in furtherance of their illegal

                                                                               4 business operations, a substantial part of the events giving rise to the claim occurred in this

                                                                               5 District, and a substantial part of the property that is the subject of this action is located within this

                                                                               6 District. Further, Defendants have either sold or offered to sell the infringing software licenses at

                                                                               7 issue in this Action into this District and/or knowing such software would be resold into this

                                                                               8 District. Further, Defendants’ acts of infringement are likely to have caused, and are likely to

                                                                               9 continue to cause, consumer confusion within this District. Further, venue is also proper in this
              SIDEMAN & BANCROFT LLP




                                                                              10 District under 28 U.S.C. § 1400(a) because Defendants are subject to personal jurisdiction here
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 due to having performed intentional acts expressly aimed at the forum and thereby caused damage

                                                                              12 that they knew would be suffered by Avaya in this District. Further, in accessing Avaya’s ADI

                                                                              13 software license portal, numerous Defendants, including specifically Hines, and DBSI and Tri-
LAW OFFICES




                                                                              14 State through Hines, explicitly agreed to Northern District of California as a proper forum for

                                                                              15 disputes between the parties.

                                                                              16                                  INTRA-DISTRICT ASSIGNMENT

                                                                              17          25.     In accordance with LR 3-2(c), this Action is properly assigned on a district-wide

                                                                              18 basis because it relates to Intellectual Property.
                                                                              19                FACTUAL ALLEGATIONS RELATING TO AVAYA AND ITS IP

                                                                              20          26.     Avaya is a subsidiary of Avaya Holdings Corporation, a publicly traded U.S.-based

                                                                              21 multinational business communications company headquartered in Santa Clara, California. Avaya

                                                                              22 was spun off from Lucent Technologies in 2000. Avaya provides an extensive portfolio of

                                                                              23 hardware, software, and services for contact center and unified communications, such as voice and

                                                                              24 video calling, audio conferencing, and mobility solutions. Avaya provides communications

                                                                              25 solutions to a broad range of companies, from small businesses to large multinational enterprises

                                                                              26 and government organizations. As of 2018, Avaya had a presence in approximately 180 countries

                                                                              27 worldwide and has in the past three fiscal years conducted business with more than 90% of the

                                                                              28 Fortune 100 organizations.

                                                                                                                             8                      Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 10 of 42




                                                                               1          27.    As of the filing of the prior amended complaint, Avaya’s annual sales were

                                                                               2 approximately $3 billion and it employed approximately 8,100 employees, of whom nearly 2,800

                                                                               3 are located in the United States. Avaya sells its products and services directly to customers and

                                                                               4 indirectly through thousands of contractually-authorized channel partners, which account for

                                                                               5 approximately 70% of total product revenue. For indirect sales through partners, Avaya utilizes a

                                                                               6 two-tiered distribution structure wherein Avaya sells directly to a relatively small number of

                                                                               7 authorized distributors that are required to sell only to contractually-authorized resellers. Those

                                                                               8 resellers are contractually obligated to sell directly to end-user customers.

                                                                               9          28.    Avaya products and services include software, hardware, professional and support
              SIDEMAN & BANCROFT LLP




                                                                              10 services, and cloud services. Among Avaya’s product offerings, Avaya offers a product called IP
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Office (“IPO”), a scalable mid-market and small business telephone system which supports

                                                                              12 anywhere from five to thousands of users at up to 150 different physical locations. Currently,

                                                                              13 there are five “editions” of IPO, each of which entail increasing features and capabilities. All
LAW OFFICES




                                                                              14 editions require per-endpoint software licensing, meaning each phone or computer on the system

                                                                              15 must be licensed in the IPO software. Additional features, such as voicemail, require additional

                                                                              16 software licenses on a per-endpoint basis. Thus, each individual phone on a customer’s system

                                                                              17 may be licensed to several feature sets and enabled by multiple software licenses. These IPO

                                                                              18 software licenses are sold by Avaya and its authorized partners, and then distributed to the
                                                                              19 licensed end users through unique software license keys.

                                                                              20          29.    Avaya has developed a strong name and reputation within the trade and among

                                                                              21 members of the consuming public as a leading provider of contact center and unified

                                                                              22 communications solutions, including hardware and software of the highest quality. Avaya has

                                                                              23 invested substantial effort and resources to develop and promote public recognition of the Avaya

                                                                              24 trade name and of the family of Avaya-related marks. Avaya has used the family of Avaya

                                                                              25 trademarks to identify goods and services as being genuine Avaya products, and the Avaya marks

                                                                              26 and name are well-recognized signifiers of Avaya’s high quality products, software, and related

                                                                              27 services (the Avaya marks and name are hereinafter referred to as “Avaya Marks”).

                                                                              28          30.    Avaya has caused several Avaya Marks to be registered on the Principal Register of

                                                                                                                            9                      Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 11 of 42




                                                                               1 the U.S. Patent and Trademark Office in connection with a range of telecommunications,

                                                                               2 computer hardware, and software products and services, and Avaya owns all rights, title, and

                                                                               3 interest in numerous federal trademark registrations, including at least:

                                                                               4           Mark                                  Registration Number     Registration Date
                                                                                                                                 2,697,002               March 18, 2003
                                                                               5
                                                                                           AVAYA                                 2,696,985               March 18, 2003
                                                                               6

                                                                               7          31.      Avaya has also expended significant resources and effort to develop and promote

                                                                               8 public recognition of the Avaya trade name and the family of Avaya-related marks throughout the

                                                                               9 world, in part by placing Avaya Products and Avaya Marks in its advertising and promotional

                                                                              10 materials, which reach global consumers through a variety of media, including television, radio,
              SIDEMAN & BANCROFT LLP
                                       SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                              11 newspapers, magazines, billboards, social media, and the internet.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              12          32.      Avaya has taken substantial steps and expended significant resources to research

                                                                              13 and develop strict quality-control standards for all of its products to ensure that products, software,
LAW OFFICES




                                                                              14 and services bearing Avaya Marks continue to be of the highest quality.

                                                                              15          33.      As a result of Avaya’s extensive advertising and promotional efforts and its

                                                                              16 continuous use of its core Avaya Marks for more than 15 years, Avaya has attained one of the

                                                                              17 highest levels of brand recognition. As a result of Avaya’s longstanding and widespread use and

                                                                              18 promotion of Avaya Marks, Avaya’s customers worldwide have come to rely upon Avaya Marks
                                                                              19 to identify Avaya’s high-quality goods and services, including software. Many of Avaya’s

                                                                              20 products are purchased by the U.S. Government, including branches of the military, and by other

                                                                              21 industries, for use in critical applications.

                                                                              22          34.      Avaya has also expended significant resources and effort to research and develop

                                                                              23 world-class software products that enable, enhance, and interoperate with its high-quality

                                                                              24 hardware. Avaya has caused numerous Avaya software copyrights to be registered with the U.S.

                                                                              25 Copyright Office in connection with its IP Office products, including but not limited to:

                                                                              26                                       Copyright Number                         Date
                                                                                           Title
                                                                              27     Avaya IP Office R9.0             TX0008595990                       2013
                                                                              28     Avaya IP Office R9.1             TX0008592908                       2014

                                                                                                                              10                     Case No. 3:19-cv-00565-SI
                                                                                                   THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 12 of 42




                                                                               1     Avaya IP Office R10.0            TX0008592913                        2016
                                                                                     Avaya IP Office R10.1            TX0008660283                        2017
                                                                               2
                                                                                     Avaya IP Office R11.0            TX0008655667                        2018
                                                                               3
                                                                                          35.     The above software copyright registrations include the copyrighted software
                                                                               4
                                                                                   covering the Avaya IP Office software licenses referred to in the Complaint above and below.
                                                                               5
                                                                                          36.     In addition, Avaya has instituted certain technological measures to control access to
                                                                               6
                                                                                   its copyright-protected software, including the software identified above. One of those
                                                                               7
                                                                                   technological measures is the use of software license keys that control access to the Avaya
                                                                               8
                                                                                   software, including but not limited to the registered software listed above.
                                                                               9
                                                                                     FURTHER FACTUAL ALLEGATIONS RELATED TO THE UNLAWFUL SCHEME
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                          37.     Avaya has recently uncovered a large scale unlawful conspiracy, which generated
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                   millions of dollars of profit at Avaya’s expense based upon the creation and distribution of
                                                                              12
                                                                                   thousands of pirated Avaya Internal Use Only, copyright-protected software licenses.
                                                                              13
LAW OFFICES




                                                                                          38.     Avaya does not sell its software at all, and certainly does not authorize third parties
                                                                              14
                                                                                   to sell its software on third-party marketplaces. Instead, Avaya offers its software to be licensed
                                                                              15
                                                                                   through authorized channels, not including third-party marketplaces. Further, all Avaya software
                                                                              16
                                                                                   is subject to an End User License Agreement (“EULA”), which licenses that software to a specific
                                                                              17
                                                                                   end user for use only by that end user and is generally non-transferrable. Avaya’s EULA is
                                                                              18
                                                                                   attached hereto as Exhibit A and incorporated into this Complaint. Avaya is further informed and
                                                                              19
                                                                                   believes, and thereon alleges, that certain Defendants, including at least Atlas, Featurecom, and
                                                                              20
                                                                                   Metroline, have been purporting to resell, further transfer, and distribute Avaya software licenses,
                                                                              21
                                                                                   obtained either from a prior end user, another reseller, or an authorized Avaya partner, none of
                                                                              22
                                                                                   whom have any license rights to transfer an Avaya software license to a third party reseller for
                                                                              23
                                                                                   further distribution. The further resale, transfer, and distribution of such software licenses by
                                                                              24
                                                                                   these Defendants violates Avaya’s EULA, and in doing so, further infringes Avaya’s copyrights.
                                                                              25
                                                                                          39. Adding further injury, Defendants have also been selling stolen Avaya software
                                                                              26
                                                                                   licenses in competition with authorized and licensed Avaya software and trading off of Avaya’s
                                                                              27
                                                                                   trademarks to do so, by misrepresenting the source of the software licenses as being “new”
                                                                              28

                                                                                                                             11                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 13 of 42




                                                                               1 software from Avaya. Thus, the use of the Avaya marks by Defendants was not intended to

                                                                               2 describe the product, but rather to make it appear that the software license was sanctioned,

                                                                               3 endorsed, and authorized for distribution and resale by Avaya:

                                                                               4

                                                                               5

                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                            12                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 14 of 42




                                                                               1          40.    The stolen Avaya software licenses that Defendants (other than Defendant Telcom)

                                                                               2 were distributing illegally as “new,” genuine and authorized software were discovered to primarily

                                                                               3 be Internal Use Licenses that Defendant Pearce stole from Avaya by abusing his own internal

                                                                               4 access to Avaya’s systems and further by using multiple, hijacked employee accounts. Pearce’s

                                                                               5 primary job responsibility at Avaya was to assist with the resolution of customer support issues,

                                                                               6 which included generation of Internal Use Licenses for various administrative purposes.

                                                                               7 Legitimate Internal Use Licenses are sometimes needed to support Avaya’s customers who have

                                                                               8 properly licensed software from Avaya. From a functionality perspective, Internal Use Licenses

                                                                               9 are no different from the software licenses delivered to Avaya’s paying customers; however,
              SIDEMAN & BANCROFT LLP




                                                                              10 Internal Use Licenses are billed to Avaya at no cost, rather than the sale price to Avaya’s
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 distributor or end-customer, as would otherwise occur.

                                                                              12          41.    For years, Pearce generated Internal Use Licenses for thousands of Avaya customer

                                                                              13 systems, of which – Avaya is informed and believes, and thereon alleges – included millions of
LAW OFFICES




                                                                              14 dollars in stolen Internal Use Licenses distributed without Avaya’s authorization, as there is no

                                                                              15 associated revenue, no related customer orders, and no logical business explanation for the

                                                                              16 magnitude of Pearce’s software license generation. Through purchasing sample software licenses

                                                                              17 resold by certain Defendants, Avaya was able to track the generation of these infringing and illegal

                                                                              18 software licenses back to Pearce. To accomplish this theft, Pearce accessed the Avaya software
                                                                              19 license generation system far beyond his authorization and in completely unauthorized ways,

                                                                              20 including by issuing licenses himself for unauthorized sale to third parties as well as by hijacking

                                                                              21 accounts tied to former employees and/or contractors and then activating, controlling, and

                                                                              22 leveraging those additional accounts in order to steal even more software licenses and avoid

                                                                              23 internal controls Pearce knew were in place.

                                                                              24          42.    Avaya is further informed and believes, and thereon alleges, that Pearce used

                                                                              25 Defendant Sharkfish, one or more eBay seller names, and the aliases “Terri Jenkins” and “TJ,” in

                                                                              26 the course of distributing these stolen Internal Use Licenses and to funnel the ill-gotten gains back

                                                                              27 to himself.

                                                                              28          43.    Defendant Pearce was then in contact with at least Hines to distribute the stolen

                                                                                                                            13                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 15 of 42




                                                                               1 Avaya Internal Use Licenses. Defendant Hines would then access, beyond his authorization, the

                                                                               2 ADI system in order to download the Internal Use Licenses generated by Pearce and distribute

                                                                               3 them, or facilitate their distribution, to end customers or other third party resellers, including at

                                                                               4 least Defendants DBSI, Tri-State, Atlas, Featurecom, Geraci, Conroy, Metroline, and former

                                                                               5 Defendants Telecom Spot, Telephone Man, and Drew Telecom.

                                                                               6          44.     Defendant DBSI, run by Hines, was previously an authorized Avaya reseller;

                                                                               7 however, DBSI’s reseller agreement was terminated by Avaya in 2013. This termination placed

                                                                               8 DBSI and Hines on a “removed reseller” list and de-authorized partner access to Avaya’s license

                                                                               9 key systems, including ADI. However, even though Defendants DBSI and Hines knew they no
              SIDEMAN & BANCROFT LLP




                                                                              10 longer had partner authorization from Avaya for Avaya’s license key systems, they continued to
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 access Avaya’s software license portals, including ADI, beyond their authorization in order to

                                                                              12 distribute the stolen Internal Use Licenses. In addition to this access beyond authorization, DBSI

                                                                              13 and Hines falsely claimed on their website, DBSI.net, to be an Avaya “Authorized Dealer,” and
LAW OFFICES




                                                                              14 specifically used Avaya’s Marks to further the false claim of endorsement and authorization by

                                                                              15 Avaya:

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25          45.     Defendant Hines, through his companies DBSI, TelBest, and Defendant Tri-State,

                                                                              26 as well as through numerous other online resellers, including at least Defendants Atlas, Metroline,

                                                                              27 Featurecom, Geraci, and Conroy, and former Defendants Telecom Spot, Telephone Man, and

                                                                              28 Drew Telecom, then each distributed and/or facilitated the distribution of these pirated Internal

                                                                                                                             14                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 16 of 42




                                                                               1 Use Licenses to thousands of end user customers, in exchange for millions of dollars. In order to

                                                                               2 effectuate distribution of the pirated Internal Use Licenses to end customers, Defendants Hines

                                                                               3 and DBSI accessed Avaya’s ADI system – beyond their authorization – using log-in credentials,

                                                                               4 that had been enabled by an authorized Distributor. Avaya is also informed and believes, and

                                                                               5 thereon alleges, that Defendants Hines and DBSI shared their ADI log-in credentials with other

                                                                               6 resellers and customers in order to allow them to quickly process orders of the pirated Internal Use

                                                                               7 Licenses for end customers. Logging into the ADI system, for example, requires a user to click-

                                                                               8 to-accept, and includes a link to the ADI terms of use on the same page confirming the accessing

                                                                               9 party’s acceptance such terms. The “click-to-accept” languages also requires the accessing party
              SIDEMAN & BANCROFT LLP




                                                                              10 to agree that it has a valid contract, e.g. a business partner agreement, with Avaya or an authorized
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Avaya Distributor. Further, it appears that while Hines and DBSI are located in New Jersey, in

                                                                              12 furtherance of the scheme described in this Complaint, their login credentials were also leveraged

                                                                              13 by individuals or entities located in several other states and countries in order to download stolen
LAW OFFICES




                                                                              14 Internal Use Licenses created by Pearce, including but not limited to Auburn Hills, Michigan,

                                                                              15 Austin, Texas, and Tampa/Largo, Florida (which is adjacent to Plant City, Florida), and believed

                                                                              16 to have been used by, at a minimum, Defendants Atlas and Metroline.

                                                                              17          46.    Test buys and reviews of the Defendants’ websites and online storefronts

                                                                              18 confirmed that Defendants Hines, through his companies DBSI, TelBest, and Tri-State, as well as,
                                                                              19 at least, Defendants Atlas and former Defendants Telecom Spot and Telephone Man all offered

                                                                              20 these pirated Internal Use Licenses for sale online, representing that the corresponding software

                                                                              21 was “new” and genuine Avaya software, which was fully licensed and authorized by Avaya. Such

                                                                              22 representations in connection with the resale of these pirated Internal Use Licenses are false and

                                                                              23 misleading, as pirated software licenses do not convey any actual license rights to the purchaser.

                                                                              24          47.    Sales data related to Defendant Pearce has further revealed that Defendants

                                                                              25 DBSI/Hines, Featurecom, Geraci, and Conroy, and at least former Defendants Drew Telecom and

                                                                              26 Telephone Man each paid Pearce substantial sums of money directly in exchange for the stolen,

                                                                              27 Internal Use Licenses, which Avaya is informed and believes, such Defendants then turned around

                                                                              28 and resold to other resellers and/or unwitting end customers.

                                                                                                                            15                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 17 of 42




                                                                               1          48.    Meanwhile, the end customers who purchased the infringing software from

                                                                               2 Defendants are now unwittingly also infringing Avaya’s copyrights by running the Avaya

                                                                               3 software without any valid license. Avaya is further harmed by sales of such unlicensed software,

                                                                               4 as Avaya then must support these customers regarding software that they never actually licensed

                                                                               5 from Avaya.

                                                                               6          49.    After the sale had been consummated, Defendants continued to represent that such

                                                                               7 Internal Use Licenses were valid and authorized by Avaya, including by, for example, using

                                                                               8 Avaya’s trade name and Avaya Marks to imply endorsement and/or authorization by Avaya. For

                                                                               9 example, the following was included in an email from former Defendant Telecom Spot
              SIDEMAN & BANCROFT LLP




                                                                              10 distributing the Avaya software:
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16          50.    In addition to leveraging access to the “legacy” DBSI log-in credentials for the ADI

                                                                              17 system, Avaya is informed and believes, and thereon alleges, that Defendant Hines took further

                                                                              18 steps to circumvent Avaya’s access controls by creating one or more fake identities, including
                                                                              19 “Chad Johnson,” and a separate company, Defendant Tri-State, in order to further facilitate the

                                                                              20 scheme to access and distribute the pirated Internal Use Licenses.

                                                                              21          51.    Tri-State became an authorized Avaya partner partway through Defendants’

                                                                              22 scheme, on May 13, 2014. Unbeknownst to Avaya at the time, and hereon alleged upon

                                                                              23 information and belief, Tri-State is a company created either by Defendant Hines or at his

                                                                              24 direction for the primary purpose of allowing Hines additional access to Avaya’s ADI system and

                                                                              25 Product Licensing and Delivery System (“PLDS”) in order to distribute the stolen Internal Use

                                                                              26 Licenses. The PLDS system allows a user to “upgrade” older versions of Avaya licenses that have

                                                                              27 been previously downloaded through the ADI system. While Hines, through DBSI, had retained

                                                                              28 some access to Avaya’s PLDS system, DBSI/Hines could not order upgrades for the stolen

                                                                                                                            16                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                      Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 18 of 42




                                                                               1 Internal Use Licenses after Avaya had terminated DBSI as an Avaya partner. Avaya is informed

                                                                               2 and believes, and thereon alleges, that by leveraging Tri-State’s partner access to PLDS,

                                                                               3 Defendants Hines/DBSI were able to, for example, download an older “R9” license from ADI (a

                                                                               4 pirated Internal Use License that had been stolen and created by Pearce) and upgrade it to a newer

                                                                               5 (“R10” or “R11”) version of the software through PLDS in order to meet an end customer’s needs.

                                                                               6 This allowed Defendants Hines, DBSI, and Tri-State to obtain “R10” and “R11” licenses at little

                                                                               7 or no cost as a result of abusing the PLDS upgrade process with stolen Internal Use Licenses.

                                                                               8           52.    Defendants Hines, DBSI and Tri-State all agreed to abide by Avaya’s Terms of Use

                                                                               9 of its systems each time they logged on to ADI and PLDS. These Terms of Use provide that
              SIDEMAN & BANCROFT LLP




                                                                              10 access to and use of Avaya’s websites are subject to the Terms of Use and that each user agrees
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 not to use Avaya’s websites “in a manner that is actually or potentially false, inaccurate,

                                                                              12 misleading . . . [or] harmful” and that the user will not, among other things: “misrepresent an

                                                                              13 affiliation with, or otherwise impersonate, any person or organization; [or] download a file or
LAW OFFICES




                                                                              14 software . . . that [the user] know[s], or [has] reason to believe, cannot be distributed legally over

                                                                              15 the [w]ebsite; [or] take any action to circumvent or attempt to circumvent the security and access

                                                                              16 control measures of the [w]ebsite; [or] “distribute, reproduce, duplicate, copy, transfer, modify,

                                                                              17 license, sell, trade, or resell any content, unless Avaya expressly agrees otherwise in writing.” See

                                                                              18 Avaya ADI Terms of Use as of March 18, 2016. The Terms of Use also explicitly identify
                                                                              19 Avaya’s headquarters in Santa Clara, California. In logging in to ADI, Hines, DBSI, and Tri-State

                                                                              20 also agreed “that the terms and conditions of [their] contract with Avaya or Avaya Distributor (as

                                                                              21 applicable) shall govern this transaction.” Further, any other Defendant leveraging Hines’

                                                                              22 credentials to access Avaya’s systems and download stolen Internal Use Licenses, including, on

                                                                              23 information and belief, Defendants Atlas and Metroline, would have had to agree to be bound by

                                                                              24 these Terms of Use as well.

                                                                              25 / / / /

                                                                              26 / / / /

                                                                              27 / / / /

                                                                              28 / / / /

                                                                                                                             17                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 19 of 42




                                                                               1         53.     In addition to the above, an employee of Tri-State who went by the name “Chad

                                                                               2 Johnson” used his ADI and PLDS credentials to download and upgrade pirated Internal Use

                                                                               3 Licenses created by Pearce on numerous occasions. “Chad Johnson” also used his PLDS

                                                                               4 credentials to upgrade stolen Internal Use Licenses that had been initially downloaded by Hines at

                                                                               5 DBSI. Hines has now admitted that “Chad Johnson” is a false name used by Hines, and that Hines

                                                                               6 was the individual in control of “Chad Johnson’s” ADI and PLDS accounts. Hines has also

                                                                               7 admitted that DBSI and Tri-State share an office at 165 Passaic Avenue in Fairfield, New Jersey:

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22         54.     Hines has also admitted that he called in to Avaya’s customer support line on at

                                                                              23 least two separate occasions, once claiming to be “Chad Johnson” of Tri-State and another time

                                                                              24 claiming to be “Justin Albaum,” a purported employee of Tri-State, who also had Avaya system

                                                                              25 credentials under Tri-State’s account and who accepted the Avaya reseller agreement on behalf of

                                                                              26 Tri-State. Tri-State’s reseller agreement with Avaya was terminated for cause on February 14,

                                                                              27 2019.

                                                                              28         55.     Defendants Pearce, Sharkfish, Hines, DBSI, and Tri-State thereby willfully and

                                                                                                                            18                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 20 of 42




                                                                               1 knowingly infringed Avaya’s copyrights and trademarks, and the other reseller defendants,

                                                                               2 including at least Defendants Atlas, Metroline, Featurecom, Mr. Geraci, and Mr. Conroy either

                                                                               3 acted willfully and knowingly in supporting this unlawful scheme or with willful blindness and

                                                                               4 complete disregard for the harm caused to Avaya and its end customers as a result of their direct

                                                                               5 and substantial involvement in enabling this vast illegal operation and in thereby infringing

                                                                               6 Avaya’s intellectual property. Defendants are each jointly and severally liable for their direct and

                                                                               7 substantial involvement in, and actions taken in support of, the alleged infringing distribution

                                                                               8 chain, and each Defendant profited handsomely for their part in this scheme. Defendants are also

                                                                               9 indirectly liable for the infringement related to their downstream customers due to Defendants’
              SIDEMAN & BANCROFT LLP




                                                                              10 conduct alleged above in (i) controlling the distribution of infringing products and directly
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 profiting therefrom, and (ii) knowingly inducing, causing, and/or materially contributing to the

                                                                              12 infringing activity of their downstream customers.

                                                                              13           FURTHER FACTUAL ALLEGATIONS RELATED TO ATLAS PHONES
LAW OFFICES




                                                                              14          56.    Avaya has also recently uncovered additional direct infringement and

                                                                              15 counterfeiting by Defendant Atlas, doing business as Atlasphones.com. In or about mid-2016,

                                                                              16 Avaya was informed about a purchase of over a thousand Avaya phone systems by an end

                                                                              17 customer, which were represented as “new” Avaya IP Phones. The end customer complained of a

                                                                              18 high rate of failure of these “Avaya” branded IP Phones. Upon analysis, over a thousand of these
                                                                              19 supposedly new “Avaya” IP Phones turned out to be counterfeit, based on the associated data for

                                                                              20 the phones. Upon further analysis of a sample of the phones, these counterfeit phones not only

                                                                              21 had fake serial numbers and fake manufacturing codes, but also had internal components that had

                                                                              22 been hacked and programmed to bypass internal software controls. This large sale of counterfeit

                                                                              23 Avaya products traced back to Atlas, and Atlas has now identified Defendant Telcom as the source

                                                                              24 of these counterfeit “Avaya” branded IP Phones. This is but one example of Atlas’ counterfeiting,

                                                                              25 and therefore, Avaya is informed and believes and thereon alleges that, if left unchecked, Atlas

                                                                              26 will continue to resell counterfeit products with impunity.

                                                                              27          57.    In addition, Avaya has confirmed through additional test purchases that Atlas is

                                                                              28 also purchasing gray market Avaya products originally sold overseas in bulk and then repackaging

                                                                                                                            19                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 21 of 42




                                                                               1 and reselling these previously sold phones as “new.” To convince their end customers that the

                                                                               2 phones are new and authorized by Avaya, Atlas sells these phones in new packaging that

                                                                               3 counterfeits the Avaya Marks and tradename and that counterfeits Avaya’s genuine factory seals

                                                                               4 with counterfeit factory labels that closely mimic genuine Avaya factory labels.

                                                                               5            ADDITIONAL FACTUAL ALLEGATIONS RELATED TO CONFUSION

                                                                               6           58.   The above unlawful conduct has a high likelihood of causing substantial consumer

                                                                               7 confusion, and Avaya is informed and believes and thereon alleges, that Defendants’ illegal

                                                                               8 conduct caused significant actual consumer confusion. In looking at the online sites through

                                                                               9 which Defendants made their sales, neither those sites nor the customer reviews for Defendants’
              SIDEMAN & BANCROFT LLP




                                                                              10 license sales shows any acknowledgment of the illicit nature of the software licenses being bought
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 and sold, and therefore reflects the confusion by these customers about the lack of authorization

                                                                              12 and lack of genuineness of these “Avaya” branded software license sales. Further, as to

                                                                              13 Defendants Atlas and Telcom, the purchase of thousands of counterfeit phones by end customers
LAW OFFICES




                                                                              14 similarly reflects a belief by the customer that they were purchasing genuine Avaya phones, and

                                                                              15 were not aware the products Atlas and Telcom sold were counterfeit. Avaya is informed and

                                                                              16 believes, and thereon alleges, that Defendants intentionally and willfully traded on Avaya’s

                                                                              17 Marks, reputation, and goodwill to increase Defendants’ sales by causing consumers to believe

                                                                              18 that their unlawful product and software sales were somehow associated with, affiliated with, and
                                                                              19 authorized by, Avaya, when they are not, and when the unlawful products and/or software, as

                                                                              20 alleged in detail above, are non-genuine and/or are counterfeit within the meaning of the Lanham

                                                                              21 Act.

                                                                              22                                 AVAYA’S CLAIMS FOR RELIEF

                                                                              23                                   FIRST CLAIM FOR RELIEF

                                                                              24                       Federal Trademark Infringement and Counterfeiting

                                                                              25                                           15 U.S.C. § 1114

                                                                              26                                      (Against All Defendants)

                                                                              27           59.   Avaya incorporates the preceding paragraphs of this Complaint as if fully set forth

                                                                              28 herein.

                                                                                                                            20                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 22 of 42




                                                                               1          60.     The Avaya Marks are valid, protectable trademarks that have been registered as

                                                                               2 marks on the principal register in the United States Patent and Trademark Office.

                                                                               3          61.     Avaya is the owner and registrant of the Avaya Marks.

                                                                               4          62.     As described in more detail above, each Defendant has used the Avaya Marks in

                                                                               5 connection with the marketing, promotion, and sale of goods without Avaya’s consent, in a

                                                                               6 manner that is likely to cause, and has actually caused, confusion and/or mistake, or that has

                                                                               7 deceived members of the consuming public and/or the trade. Further, each Defendant has, at a

                                                                               8 minimum, created or distributed stolen Internal Use Licenses (which are “Avaya” products)

                                                                               9 without Avaya’s authorization, and such goods are not considered “genuine” within the definition
              SIDEMAN & BANCROFT LLP




                                                                              10 of the Lanham Act. And, as alleged further above, Defendants Atlas and Telcom have
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 counterfeited and/or trafficked in, at a minimum, over a thousand counterfeit “Avaya” branded

                                                                              12 products. Indeed, Defendants’ counterfeiting and infringing activities are likely to cause and are

                                                                              13 actually causing confusion, mistake, and deception among members of the trade and the general
LAW OFFICES




                                                                              14 consuming public as to the origin, sponsorship, and quality of Defendants’ infringing products,

                                                                              15 counterfeit packaging, and infringing software licenses. As of the filing of this Complaint, Avaya

                                                                              16 is informed and believes that Defendants are continuing to infringe the Avaya Marks unabated as

                                                                              17 alleged further above. As such, each Defendant has engaged in both trademark infringement and

                                                                              18 counterfeiting under 15 U.S.C. § 1114.
                                                                              19          63.     Defendants’ infringement of the Avaya Marks is willful and their conduct, as

                                                                              20 alleged herein, constitutes an exceptional case under 15 U.S.C. § 1117.

                                                                              21          64.     Avaya has been, and continues to be, damaged by Defendants’ infringement,

                                                                              22 including by suffering irreparable harm through the diminution of trust and goodwill among

                                                                              23 Avaya consumers and members of the general consuming public and the trade. Avaya has no

                                                                              24 adequate remedy at law. As a result of Defendants’ infringement of the Avaya Marks, Avaya is

                                                                              25 entitled to an injunction, and an order of destruction of all of Defendants’ infringing materials.

                                                                              26          65.     As a direct and proximate result of their infringements, Defendants have realized

                                                                              27 unjust profits, gains, and advantages at the expense of Avaya, including as set forth above. In

                                                                              28 addition, Avaya has suffered substantial loss and damages to its property and business, including

                                                                                                                             21                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 23 of 42




                                                                               1 significant monetary damages as a direct and proximate result of Defendants’ infringements,

                                                                               2 including as set forth above. The harm caused by Defendants’ unlawful conduct entitles Avaya to

                                                                               3 recovery of all available remedies under the law, including but not limited to actual damages,

                                                                               4 infringers’ profits, treble damages, statutory damages (if elected), reasonable attorney fees, costs,

                                                                               5 and prejudgment interest.

                                                                               6                                   SECOND CLAIM FOR RELIEF

                                                                               7                                     Federal Unfair Competition

                                                                               8                                          15 U.S.C. § 1125(a)

                                                                               9                                       (Against All Defendants)
              SIDEMAN & BANCROFT LLP




                                                                              10          66.     Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 set forth herein.

                                                                              12          67.     Each Defendant did, without authorization, use in commerce the Avaya Marks, and

                                                                              13 also make false designations of origin, false or misleading descriptions of fact, and/or false or
LAW OFFICES




                                                                              14 misleading representations of fact, which were and are likely to cause confusion, or to cause

                                                                              15 mistake, or to deceive customers as to the affiliation, connection, or association of Defendants

                                                                              16 with Avaya, and/or as to the origin, sponsorship, or approval of the Defendants’ goods, services,

                                                                              17 or commercial activities.

                                                                              18          68.     Avaya alleges on information and belief that Defendants’ acts have been committed

                                                                              19 with knowledge of Avaya’s exclusive rights and goodwill in Avaya Marks, as well as with

                                                                              20 willfulness, bad faith, and the intent to cause confusion, mistake and/or to deceive. Defendants’

                                                                              21 conduct, as alleged herein, constitutes an exceptional case under 15 U.S.C. § 1117.

                                                                              22          69.     Defendants’ unauthorized use of counterfeit copies of Avaya’s Marks falsely

                                                                              23 represents Defendants’ counterfeit “Avaya” products as emanating from, or being authorized by,

                                                                              24 Avaya and places beyond Avaya’s control the quality of products bearing Avaya Marks.

                                                                              25          70.     Avaya has been, and continues to be, damaged by Defendants’ infringement,

                                                                              26 including by suffering irreparable harm through the diminution of trust and goodwill among

                                                                              27 Avaya consumers and members of the general consuming public and the trade. Avaya has no

                                                                              28 adequate remedy at law. As a result of Defendants’ infringement of the Avaya Marks, Avaya is

                                                                                                                             22                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 24 of 42




                                                                               1 entitled to an injunction, and an order of destruction of all of Defendants’ infringing materials.

                                                                               2          71.    As a direct and proximate result of their infringements, Defendants have realized

                                                                               3 unjust profits, gains and advantages at the expense of Avaya, including as set forth above. In

                                                                               4 addition, Avaya has suffered substantial loss and damages to its property and business, including

                                                                               5 significant monetary damages as a direct and proximate result of Defendants’ infringements,

                                                                               6 including as set forth above. The harm caused by Defendants’ unlawful conduct entitles Avaya to

                                                                               7 recovery of all available remedies under the law, including but not limited to actual damages,

                                                                               8 infringers’ profits, treble damages, statutory damages (if elected), reasonable attorney fees, costs,

                                                                               9 and prejudgment interest.
              SIDEMAN & BANCROFT LLP




                                                                              10                                    THIRD CLAIM FOR RELIEF
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                        Federal Direct and Indirect Copyright Infringement

                                                                              12                                        17 U.S.C. §§ 501, et seq.

                                                                              13                              (Against All Defendants, Except Telcom)
LAW OFFICES




                                                                              14          72.    Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully

                                                                              15 set forth herein.

                                                                              16          73.    Avaya’s copyrighted software contains a substantial amount of original material

                                                                              17 (including without limitation code, specifications, documentation and other materials) that is

                                                                              18 copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq. Avaya owns
                                                                              19 valid copyrights in the IPO software, including but not limited to U.S. Copyright Reg. Nos.

                                                                              20 TX0008595990, TX0008592908, TX0008592913, TX0008660283, and TX0008655667.

                                                                              21          74.    Without consent, authorization, approval, or license, each Defendant knowingly,

                                                                              22 willingly, and unlawfully copied, prepared, published, and distributed Avaya’s copyrighted works,

                                                                              23 portions thereof, and/or derivative works of the same, constituting direct copyright infringement.

                                                                              24          75.    As alleged above, each Defendant distributed numerous stolen/pirated copies of

                                                                              25 Avaya’s copyright-registered software without authorization and in violation of Avaya’s

                                                                              26 copyrights. Such distribution and use was not licensed. Further, Avaya is informed and believes,

                                                                              27 and thereon alleges, that certain Defendants, including at least Defendants Atlas, Metroline and

                                                                              28 Featurecom, and Geraci, have purported to resell, transfer, and further distribute Avaya software

                                                                                                                            23                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 25 of 42




                                                                               1 licenses, obtained either from a prior end user, from another reseller or from an authorized partner,

                                                                               2 none of whom had any license rights to transfer an Avaya software license to a third party reseller

                                                                               3 for further distribution. The further resale, transfer, and distribution of such software licenses by

                                                                               4 these Defendants violates Avaya’s EULA, and in doing so, further infringes Avaya’s copyrights,

                                                                               5 as alleged herein.

                                                                               6          76.     In addition, in further distributing such invalid Avaya software licenses, each

                                                                               7 Defendant has thereby induced, caused, and materially contributed to the infringing acts of their

                                                                               8 customers by encouraging, inducing, allowing and assisting them to use, copy, and distribute

                                                                               9 Avaya’s copyrighted works, and works derived therefrom. As such, each Defendant has engaged
              SIDEMAN & BANCROFT LLP




                                                                              10 in both direct and indirect copyright infringement in violation of Section 501 of the Copyright Act.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          77.     Defendants’ direct and indirect infringements are, and have been, knowing and

                                                                              12 willful. By this unlawful copying, use, and distribution, Defendants have violated Avaya’s

                                                                              13 exclusive rights under 17 U.S.C. § 106 of the Copyright Act.
LAW OFFICES




                                                                              14          78.     Avaya is entitled to an injunction restraining Defendants from engaging in any

                                                                              15 further such acts in violation of the United States copyright laws. Unless Defendants are enjoined

                                                                              16 and prohibited from infringing Avaya’s copyrights, inducing others to infringe Avaya’s

                                                                              17 copyrights, and unless all infringing software, including but not limited to all pirated software

                                                                              18 license keys, is seized and impounded pursuant to Section 503 of the Copyright Act, Defendants
                                                                              19 will continue to intentionally infringe and induce infringement of Avaya’s registered copyrights.

                                                                              20          79.     Defendants’ aforesaid conduct is causing immediate and irreparable injury to

                                                                              21 Avaya and to Avaya’s goodwill, and will continue to damage Avaya unless enjoined by this Court.

                                                                              22 Avaya has no adequate remedy at law. As a direct and proximate result of their infringements,

                                                                              23 Defendants have realized unjust profits, gains and advantages at the expense of Avaya, including

                                                                              24 as set forth above. In addition, Avaya has suffered substantial loss and damages to its property

                                                                              25 and business, including significant monetary damages as a direct and proximate result of

                                                                              26 Defendants’ infringements, including as set forth above. The harm caused by Defendants’

                                                                              27 unlawful conduct entitles Avaya to recovery of all available remedies under the law, including but

                                                                              28 not limited to actual damages, infringers’ profits, statutory damages (if elected), reasonable

                                                                                                                            24                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 26 of 42




                                                                               1 attorney fees, costs, and prejudgment interest.

                                                                               2                                  FOURTH CLAIM FOR RELIEF

                                                                               3                        Violations of the Digital Millennium Copyright Act

                                                                               4                                      17 U.S.C. §§ 1201, et seq.

                                                                               5                                      (Against All Defendants)

                                                                               6          80.    Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully

                                                                               7 set forth herein.

                                                                               8          81.    Avaya’s has registered copyrights in its software.

                                                                               9          82.    Avaya employs many technological measures to effectively control access to its
              SIDEMAN & BANCROFT LLP




                                                                              10 copyright-protected software, including but not limited to software license keys.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          83.    Each Defendant has circumvented technological measures that Avaya put in place

                                                                              12 to effectively control access to Avaya’s copyright-protected software. The pirated Internal Use

                                                                              13 Licenses that Defendants have sold online avoid, bypass, decrypt, and deactivate a technological
LAW OFFICES




                                                                              14 protection measure without Avaya’s authority for the purpose of gaining unauthorized access to

                                                                              15 Avaya’s copyrighted works. Further, at least Defendants Hines, DBSI, and Tri-State have

                                                                              16 accessed Avaya’s electronic systems without or in excess of their authorization in order to obtain

                                                                              17 and distribute the stolen Internal Use Licenses.

                                                                              18          84.    As alleged further above, each Defendant has also offered to the public, provided or

                                                                              19 otherwise trafficked in pirated Internal Use Licenses, which constitutes technology that is

                                                                              20 primarily designed or produced for the purpose of either circumventing Avaya’s technological

                                                                              21 protection measures that effectively control access to copyrighted works, or allowing third parties

                                                                              22 to access Avaya’s copyrighted works without authorization. Such pirated Internal Use Licenses

                                                                              23 have only limited commercially significant purpose or use other than to circumvent a

                                                                              24 technological protection measure that effectively controls access to copyrighted works, or are

                                                                              25 marketed by Defendant for use in circumventing a technological protection measure that

                                                                              26 effectively controls access to copyrighted works.

                                                                              27          85.    Further, as alleged above, at least Defendants Atlas and Telcom have trafficked in

                                                                              28 “Avaya” branded counterfeit phones with internal components, which were hacked and

                                                                                                                            25                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 27 of 42




                                                                               1 programmed to bypass internal software controls.

                                                                               2          86.    Defendants have realized significant profit by virtue of their circumvention of

                                                                               3 Avaya’s technological protection measures and trafficking in technology to circumvent those

                                                                               4 measures. Further, Avaya has sustained economic damage as a result of Defendants’

                                                                               5 circumvention of technological protection measures and trafficking in technology to circumvent

                                                                               6 those measures in an amount to be proven at trial.

                                                                               7          87.    Avaya is therefore entitled to an injunction restraining Defendants from engaging

                                                                               8 in any further such acts in violation of the United States copyright laws. Defendants’ aforesaid

                                                                               9 conduct is causing immediate and irreparable injury to Avaya and to Avaya’s goodwill, and will
              SIDEMAN & BANCROFT LLP




                                                                              10 continue to damage Avaya unless enjoined by this Court. Avaya has no adequate remedy at law.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Unless Defendants are enjoined and prohibited from infringing Avaya’s copyrights, inducing

                                                                              12 others to infringe Avaya’s copyrights, and unless all pirated software license keys are seized and

                                                                              13 impounded pursuant to 17 U.S.C. Section 1203, Defendants will continue to be able to circumvent
LAW OFFICES




                                                                              14 technological measures to effectively control access to Avaya’s copyright-protected software and

                                                                              15 to traffic in technology to circumvent Avaya’s technological protection measures.

                                                                              16          88.    Defendants’ acts of software access control circumvention, alleged further above,

                                                                              17 are and have been knowing and willful. As a direct and proximate result of their infringements,

                                                                              18 Defendants have realized unjust profits, gains and advantages at the expense of Avaya, including
                                                                              19 as set forth above. In addition, Avaya has suffered substantial loss and damages to its property

                                                                              20 and business, including significant monetary damages as a direct and proximate result of

                                                                              21 Defendants’ infringements, including as set forth above. The harm caused by Defendants’

                                                                              22 unlawful conduct entitles Avaya to recovery of all available remedies under the law, including but

                                                                              23 not limited to actual damages, infringers’ profits, statutory damages (if elected), reasonable

                                                                              24 attorney fees, costs, and prejudgment interest.

                                                                              25                                    FIFTH CLAIM FOR RELIEF

                                                                              26                          Violation of the Computer Fraud and Abuse Act

                                                                              27                                       18 U.S.C. §§ 1030, et seq.

                                                                              28                      (Against Defendants Pearce, Hines, DBSI, and Tri-State)

                                                                                                                            26                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 28 of 42




                                                                               1          89.    Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully

                                                                               2 set forth herein.

                                                                               3          90.    Avaya’s computer systems are involved in interstate and/or foreign commerce and

                                                                               4 communication, and are protected computers under 18 U.S.C. § 1030(e)(2).

                                                                               5          91.    Defendants Pearce, Hines, DBSI, and Tri-State(together the “Computer Fraud

                                                                               6 Defendants”) knowingly and intentionally accessed Avaya’s computer systems without

                                                                               7 authorization or in excess of authorization.

                                                                               8          92.    Leveraging that access, the Computer Fraud Defendants obtained and used valuable

                                                                               9 information from Avaya’s protected computers in transactions involving interstate or foreign
              SIDEMAN & BANCROFT LLP




                                                                              10 commerce and/or communications. This information included pirated and/or stolen Internal Use
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Licenses, as well as password and other login information to enable them to hijack and leverage

                                                                              12 other user accounts.

                                                                              13          93.    Thus, the Computer Fraud Defendants also knowingly, willfully, and with an intent
LAW OFFICES




                                                                              14 to defraud accessed Avaya’s computers without authorization or in excess of authorization and

                                                                              15 obtained valuable information from Avaya’s computers that the Computer Fraud Defendants used

                                                                              16 to obtain something of value. The Computer Fraud Defendants also knowingly, willfully, and

                                                                              17 with an intent to defraud trafficked in login information through which Avaya computers were

                                                                              18 accessed without authorization, affecting interstate commerce.
                                                                              19          94.    Avaya has suffered irreparable harm and injuries resulting from the Computer

                                                                              20 Fraud Defendants’ conduct, which harm will continue unless the Computer Fraud Defendants are

                                                                              21 enjoined from further unauthorized access of Avaya’s protected computers. Avaya has no

                                                                              22 adequate remedy at law.

                                                                              23          95.    The Computer Fraud Defendants’ conduct has caused a loss to Avaya during a one-

                                                                              24 year period in excess of $5,000. Avaya has been harmed by the Computer Fraud Defendants’

                                                                              25 actions, including but not limited to being forced to expend significant resources to investigate the

                                                                              26 unauthorized access and abuse of its computer network and to address the harm to Avaya and its

                                                                              27 computer network caused by that unlawful conduct. The harm caused by the Computer Fraud

                                                                              28 Defendants’ unlawful conduct entitles Avaya to recovery of all available remedies under the law,

                                                                                                                            27                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 29 of 42




                                                                               1 including but not limited to damages and equitable relief.

                                                                               2                                   SIXTH CLAIM FOR RELIEF

                                                                               3                 Violations of the California Computer Data Access and Fraud Act

                                                                               4                                    California Penal Code § 502
                                                                               5                     (Against Defendants Pearce, Hines, DBSI, and Tri-State)

                                                                               6          96.    Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully

                                                                               7 set forth herein.

                                                                               8          97.    The Computer Fraud Defendants knowingly accessed and without permission used

                                                                               9 data from Avaya’s computers, computer systems, and/or computer network in order to devise
              SIDEMAN & BANCROFT LLP




                                                                              10 and/or execute a scheme to defraud and deceive in violation of California Penal Code § 502(c)(l).
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 The Computer Fraud Defendants knowingly accessed and without permission took, copied, and/or

                                                                              12 used data from Avaya’s computers, computer systems and/or computer network in violation of

                                                                              13 California Penal Code § 502(c)(2). The Computer Fraud Defendants knowingly and without
LAW OFFICES




                                                                              14 permission used or caused to be used Avaya’s computer services in violation of California Penal

                                                                              15 Code § 502(c)(3). The Computer Fraud Defendants knowingly accessed and without permission

                                                                              16 altered and added data to Avaya’s computers, computer systems, and/or computer network in

                                                                              17 violation of California Penal Code § 502(c)(4). The Computer Fraud Defendants knowingly and

                                                                              18 without permission accessed or caused to be accessed Avaya’s computers, computer systems,
                                                                              19 and/or computer network in violation of California Penal Code § 502(c)(7).

                                                                              20          98.    Avaya suffered and continues to suffer damage as a result of the Computer Fraud

                                                                              21 Defendants’ violations of the California Penal Code § 502 identified above.

                                                                              22          99.    The Computer Fraud Defendants’ conduct also caused irreparable harm and injuries

                                                                              23 to Avaya, and, unless enjoined, will cause further irreparable injury, for which Avaya has no

                                                                              24 adequate remedy at law. Avaya is therefore entitled to an injunction restraining the Computer

                                                                              25 Fraud Defendants from engaging in any further such acts in violation of the law.

                                                                              26          100.   The Computer Fraud Defendants willfully violated California Penal Code § 502 in

                                                                              27 disregard and derogation of Avaya’s rights, and their actions as alleged above were carried out

                                                                              28 with oppression, fraudulent intent, and malice.

                                                                                                                            28                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 30 of 42




                                                                               1          101.   The harm caused by the Computer Fraud Defendants ’ unlawful conduct entitles

                                                                               2 Avaya to recovery of all available remedies under the law, including but not limited to

                                                                               3 compensatory damages, punitive or exemplary damages, reasonable attorney fees, costs, and

                                                                               4 prejudgment interest.

                                                                               5                                  SEVENTH CLAIM FOR RELIEF

                                                                               6                             Trafficking In Counterfeit Or Illicit Labels

                                                                               7                                            18 U.S.C. § 2318
                                                                               8                              (Against All Defendants, Except Telcom)

                                                                               9          102.   Avaya incorporates each of the foregoing paragraphs of this Complaint as if fully
              SIDEMAN & BANCROFT LLP




                                                                              10 set forth herein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          103.   18 U.S.C. § 2318 provides in pertinent part that it is a federal crime for persons to

                                                                              12 knowingly traffic in counterfeit or illicit labels, documentation, or packaging accompanying a

                                                                              13 copy of a computer program. Any copyright owner who is injured, or is threatened with injury, by
LAW OFFICES




                                                                              14 a violation of 18 U.S.C. § 2318(a) may bring a civil action.

                                                                              15          104.   In order to access and run Avaya’s copyright protected software, licensees must

                                                                              16 validate their copies of Avaya’s software with license keys that are generated through Avaya’s

                                                                              17 computer systems. The license keys are encrypted alphanumeric codes that are encoded with the

                                                                              18 authorized software features that have been licensed and a unique serial number of a memory card
                                                                              19 that is physically inserted into the Avaya-built server running the Avaya software. In this way, the

                                                                              20 Avaya software license keys are designed to distribute Avaya software to licensed end users and to

                                                                              21 prevent distribution, copying, and infringement by unlicensed users or in excess of a user’s

                                                                              22 license. Further, because these Avaya software license keys control the access to Avaya’s

                                                                              23 software and because these license entitlements are tracked internally by Avaya, these Avaya

                                                                              24 software license keys also enable Avaya to verify whether a particular copy of its software

                                                                              25 installed on a user’s system is counterfeit or infringing, or being used without Avaya’s permission.

                                                                              26          105.   Avaya’s software license keys are identifying labels accompanying and designed to

                                                                              27 accompany copies of Avaya’s computer programs. The pirated Avaya Internal Use Licenses that

                                                                              28 Defendants all trafficked in constitute illicit labels within the meaning of 18 U.S.C. § 2318, as

                                                                                                                            29                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 31 of 42




                                                                               1 they are genuine licensing documents that are used by Avaya to verify that a copy of a computer

                                                                               2 program is not infringing of any Avaya copyright. Defendants knowingly trafficked in illicit

                                                                               3 labels by distributing pirated Avaya Internal Use Licenses. As further alleged above, Defendants

                                                                               4 Pearce, Sharkfish, Hines, DBSI, and Tri-State were willfully and knowingly trafficking in

                                                                               5 counterfeit or illicit labels, documentation, or packaging accompanying a copy of a computer

                                                                               6 program. Hines, DBSI, Tri-State, Featurecom, and Drew Telecom were authorized partners and

                                                                               7 therefore knew how Avaya software licenses were distributed through Avaya’s authorized

                                                                               8 distribution channels. Hines, DBSI, and Tri-State therefore knew, or were willfully blind to the

                                                                               9 fact, that the distribution of Avaya software and the illicit labels accompanying it, obtained
              SIDEMAN & BANCROFT LLP




                                                                              10 through Pearce, was not legal, authorized, or permitted by Avaya.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          106.    Further, the other reseller Defendants, including at least Atlas, Metroline,

                                                                              12 Featurecom, Geraci, and Conroy, also acted willfully and knowingly in supporting this unlawful

                                                                              13 scheme or with willful blindness and complete disregard for the harm caused to Avaya and its end
LAW OFFICES




                                                                              14 customers as a result of their direct and substantial involvement in enabling this vast illegal

                                                                              15 operation and in thereby infringing Avaya’s intellectual property. These reseller Defendants,

                                                                              16 including at least Atlas, Metroline, Featurecom, Geraci, and Conroy, knew or should have known

                                                                              17 that the Avaya software and the accompanying illicit labels they were trafficking in were not

                                                                              18 authorized or permitted by Avaya. These reseller Defendants, including at least Atlas, Metroline,
                                                                              19 Featurecom, Geraci, and Conroy, were not buying the stolen Internal Use Licenses through

                                                                              20 Avaya’s authorized distribution channels, which means they knew or should have known that the

                                                                              21 further resale of such licenses was not authorized and in violation of Avaya’s software license

                                                                              22 restrictions on transfer and/or resale. These reseller Defendants, including at least Atlas,

                                                                              23 Metroline, Featurecom, Geraci, and Conroy, were purchasing the stolen Internal Use Licenses

                                                                              24 from Pearce and/or Hines, knowing, or with willful blindness to the fact, that they were trafficking

                                                                              25 in illicit or counterfeit labels by doing so. Avaya is informed and believes, and thereon alleges,

                                                                              26 that these stolen Internal Use Licenses were being resold by Pearce and Hines (including, at least,

                                                                              27 through Sharkfish, DBSI, and Tri-State) at prices that were often below Avaya’s own internal

                                                                              28 pricing to its authorized distributors, which is of course well below the price that Avaya’s

                                                                                                                             30                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 32 of 42




                                                                               1 authorized distributors could then sell to end users. As such, no one, and certainly not resellers

                                                                               2 who have done any business with respect to Avaya products, could possibly believe in good faith

                                                                               3 that such Avaya software and the illicit labels accompanying them had been authorized or

                                                                               4 permitted by Avaya.

                                                                               5           107.   Further, as alleged further above, Avaya is informed and believes, and thereon

                                                                               6 alleges, that individuals or entities in Austin, Texas, Auburn Hills, Michigan, and Tampa/Largo,

                                                                               7 Florida, (the locations of Atlas, Telephone Man, and Telecom Spot and therefore likely connected

                                                                               8 with or employed by these reseller defendants) were directly themselves leveraging the log-in

                                                                               9 credentials unlawfully used by Defendants Hines and DBSI, as alleged further above to download
              SIDEMAN & BANCROFT LLP




                                                                              10 and/or otherwise facilitate the distribution of the pirated Internal Use Licenses, showing further
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 knowledge that the Avaya software and the illicit labels accompanying them were not legal,

                                                                              12 authorized, or permitted by Avaya.

                                                                              13           108.   Defendants’ acts in the commission of the above unlawful conduct used or intended
LAW OFFICES




                                                                              14 to use interstate and/or foreign commerce. Further, the Avaya software license keys must

                                                                              15 accompany the delivery of Avaya software, as without the license key the Avaya software will not

                                                                              16 operate.

                                                                              17           109.   Defendants’ conduct in violation of 18 U.S.C. § 2318 alleged above are, and have

                                                                              18 been, knowing and willful. Defendants’ aforesaid conduct is causing immediate and irreparable
                                                                              19 injury to Avaya and to Avaya’s goodwill, and will continue to damage Avaya unless enjoined by

                                                                              20 this Court. Avaya has no adequate remedy at law. Avaya is entitled to an injunction restraining

                                                                              21 Defendants from engaging in any further such acts in violation of 18 U.S.C. § 2318. Unless

                                                                              22 Defendants are enjoined and prohibited from such conduct, and unless all illicit and/or counterfeit

                                                                              23 labels, including but not limited to all pirated software license keys, are seized and impounded

                                                                              24 pursuant to 18 U.S.C. § 2318, Defendants will continue to traffic in such illicit and/or counterfeit

                                                                              25 labels.

                                                                              26           110.   As a direct and proximate result of their unlawful conduct in violation of 18 U.S.C.

                                                                              27 § 2318, Defendants have realized unjust profits, gains and advantages at the expense of Avaya,

                                                                              28 including as set forth above. In addition, Avaya has suffered substantial loss and damages to its

                                                                                                                             31                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 33 of 42




                                                                               1 property and business, including significant monetary damages as a direct and proximate result of

                                                                               2 Defendants’ infringements, including as set forth above. The harm caused by Defendants’

                                                                               3 unlawful conduct entitles Avaya to recovery of all available remedies under the law, including but

                                                                               4 not limited to actual damages, infringers’ profits, statutory damages (if elected), reasonable

                                                                               5 attorney fees, costs, and prejudgment interest.

                                                                               6                                   EIGHTH CLAIM FOR RELIEF

                                                                               7                         Unjust Enrichment/Restitution/Constructive Trust

                                                                               8                                             Common Law
                                                                               9                                       (Against All Defendants)
              SIDEMAN & BANCROFT LLP




                                                                              10          111.    Avaya incorporates paragraphs 1-33, 39-71, and 89-110 of this Complaint as if
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 fully set forth herein, specifically excluding any allegations from those paragraphs that form the

                                                                              12 basis of Avaya’s copyright claims in this Action.

                                                                              13          112.    Each Defendant unjustly received benefits at the expense of Avaya through their
LAW OFFICES




                                                                              14 wrongful conduct in infringing Avaya’s trademarks, counterfeiting Avaya’s trademarks, and

                                                                              15 trafficking in counterfeit or illicit labels as alleged further above. Further, the Computer Fraud

                                                                              16 Defendants unjustly received benefits at the expenses of Avaya through their wrongful access to

                                                                              17 Avaya’s technological systems and circumvention of Avaya’s security controls. Defendants

                                                                              18 continue to unjustly retain these benefits at the expense of Avaya. The unjust receipt of the
                                                                              19 benefits obtained by Defendants lacks any adequate legal basis and thus cannot conscientiously be

                                                                              20 retained by Defendants. Therefore, the circumstances of the receipt and retention of such benefits

                                                                              21 are such that, as between Avaya and Defendants, it is unjust for Defendants to retain any such

                                                                              22 benefits. As alleged above, Defendants’ wrongful conduct and retention of the unjust benefits

                                                                              23 obtained through that wrongful conduct was willful and undertaken with fraudulent intent.

                                                                              24          113.    The harm caused by the Defendants ’ unlawful conduct entitles Avaya to recovery

                                                                              25 of all available remedies under the law, including but not limited to full restitution of all amounts

                                                                              26 and/or other benefits in which Defendants have been unjustly enriched at Avaya’s expense, in an

                                                                              27 amount to be proven at trial, and/or imposition of a constructive trust over such amounts in favor

                                                                              28 of Avaya, as well as punitive or exemplary damages, reasonable attorney fees, costs, and

                                                                                                                             32                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 34 of 42




                                                                               1 prejudgment interest to the fullest extent available under the law.

                                                                               2                                       PRAYER FOR RELIEF

                                                                               3          WHEREFORE, Avaya respectfully prays that the Court enter judgment as follows:

                                                                               4          A.      For entry of judgment holding Defendants liable for their unlawful conduct,

                                                                               5 including but not limited to their infringement of Avaya copyrights and trademarks set forth

                                                                               6 above;

                                                                               7          B.      For an order preliminarily and permanently enjoining Defendants, their officers,

                                                                               8 agents, servants, employees, attorneys, and affiliated companies, their assigns and successors in

                                                                               9 interest, and those persons in active concert or participation with them, from any continued or
              SIDEMAN & BANCROFT LLP




                                                                              10 further acts of counterfeiting or infringement of any Avaya trademarks and/or copyrights,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 including inducing infringement by any other party, as well as from further acts of unfair

                                                                              12 competition, trafficking in illicit and/or counterfeit labels, and/or circumvention of Avaya

                                                                              13 technological measures controlling access to its copyright-protected software, and enjoining the
LAW OFFICES




                                                                              14 Computer Fraud Defendants from their officers, agents, servants, employees, attorneys, and

                                                                              15 affiliated companies, their assigns and successors in interest, and those persons in active concert or

                                                                              16 participation with them, from any continued or further acts of computer fraud;

                                                                              17          C.      For an order that any counterfeit or infringing products, or derivative works

                                                                              18 therefrom, including but not limited to all unlicensed Avaya software and/or unauthorized Avaya
                                                                              19 software licenses, as well as any illicit and/or counterfeit labels in Defendants’ possession,

                                                                              20 custody, or control, be seized, impounded, and transferred to Avaya or to the Court or destroyed,

                                                                              21 pursuant to 15 U.S.C. § 1118, 17 U.S.C. §§ 503 & 1203, and/or 18 U.S.C. § 2318;

                                                                              22          D.      For an order from the Court that an asset freeze and/or constructive trust be

                                                                              23 imposed over all monies and profits in Defendants’ possession, custody, or control, which

                                                                              24 rightfully belongs or should be restored or delivered to Avaya;

                                                                              25          E.      For Avaya’s damages according to proof resulting from Defendants’ unlawful and

                                                                              26 infringing conduct as alleged above as well as Defendants’ profits to the fullest extent available

                                                                              27 under the law;

                                                                              28          F.      For statutory damages to the fullest extent available under the law and to the extent

                                                                                                                             33                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 35 of 42




                                                                               1 elected by Avaya prior to the rendering of final judgment;

                                                                               2          G.     For prejudgment interest;

                                                                               3          H.     For reasonable attorney fees and costs to the fullest extent available under the law;

                                                                               4          I.     For treble damages, enhanced damages, punitive damages, and/or exemplary

                                                                               5 damages to the fullest extent available under the law;

                                                                               6          J.     For full restitution, including but not limited to restoration of all property

                                                                               7 unlawfully taken from Avaya, as well as any ill-gotten gains from the unlawful conduct alleged

                                                                               8 above;

                                                                               9          K.     For an order that Avaya be awarded injunctive, specific performance, and other
              SIDEMAN & BANCROFT LLP




                                                                              10 provisional remedies, as appropriate; and,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          L.     For such other and further relief as the Court deems just and proper.

                                                                              12 DATED: February 5, 2021                      SIDEMAN & BANCROFT LLP
                                                                                                                              By:         /s/ Zachary J. Alinder
                                                                              13                                                              Zachary J. Alinder
LAW OFFICES




                                                                                                                                            Attorneys for Plaintiff
                                                                              14
                                                                                                                                                AVAYA INC.
                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                            34                     Case No. 3:19-cv-00565-SI
                                                                                                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                     Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 36 of 42




                                                                               1                                             JURY DEMAND

                                                                               2          Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiff Avaya Inc. hereby demands a

                                                                               3 trial by a jury on all issues herein so triable.

                                                                               4

                                                                               5 DATED: February 5, 2021                       SIDEMAN & BANCROFT LLP

                                                                               6                                               By:            /s/ Zachary J. Alinder
                                                                                                                                                  Zachary J. Alinder
                                                                               7
                                                                                                                                                Attorneys for Plaintiff
                                                                               8                                                                    AVAYA INC.

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                             35                     Case No. 3:19-cv-00565-SI
                                                                                                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 37 of 42




                     EXHIBIT A
                                  Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 38 of 42


                                                                         AVAYA GLOBAL SOFTWARE LICENSE TERMS
                                                                              REVISED: September 20, 2018

THESE GLOBAL SOFTWARE LICENSE TERMS (“SOFTWARE LICENSE TERMS”) GOVERN THE USE OF PROPRIETARY SOFTWARE AND THIRD-
PARTY PROPRIETARY SOFTWARE LICENSED THROUGH AVAYA. READ THESE SOFTWARE LICENSE TERMS CAREFULLY, IN THEIR ENTIRETY,
BEFORE INSTALLING, DOWNLOADING OR USING THE SOFTWARE (AS DEFINED IN SECTION A BELOW). BY INSTALLING, DOWNLOADING OR
USING THE SOFTWARE, OR AUTHORIZING OTHERS TO DO SO, YOU, ON BEHALF OF YOURSELF AND THE ENTITY FOR WHOM YOU ARE DOING
SO (HEREINAFTER REFERRED TO INTERCHANGEABLY AS “YOU,” “YOUR,” AND “END USER”), AGREE TO THESE SOFTWARE LICENSE TERMS
AND CONDITIONS AND CREATE A BINDING CONTRACT BETWEEN YOU AND AVAYA INC. OR THE APPLICABLE AVAYA AFFILIATE (“AVAYA”). IF
YOU ARE ACCEPTING THESE SOFTWARE LICENSE TERMS ON BEHALF OF A COMPANY OR OTHER LEGAL ENTITY, YOU REPRESENT THAT YOU
HAVE THE AUTHORITY TO BIND SUCH ENTITY TO THESE SOFTWARE LICENSE TERMS. IF YOU DO NOT HAVE SUCH AUTHORITY OR DO NOT
WISH TO BE BOUND BY THESE SOFTWARE LICENSE TERMS, SELECT THE "DECLINE" BUTTON AT THE END OF THESE SOFTWARE LICENSE
TERMS OR THE EQUIVALENT OPTION.

A.        Definitions
       (i)     “Affiliate” means any entity that is directly or indirectly controlling, controlled by, or under common control with Avaya Inc. or End User. For purposes
               of this definition, “control” means the power to direct the management and policies of such party, directly or indirectly, whether through ownership of
               voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing.
       (ii)    “Documentation” means information published in varying mediums which may include product information, operating instructions and performance
               specifications that are generally made available to users of products. Documentation does not include marketing materials.
       (iii)   “Software” means computer programs in object code, provided by Avaya or an Avaya Channel Partner, whether as stand-alone products or pre-
               installed on hardware products, and any upgrades, updates, patches, bug fixes, or modified versions thereto.

B. Scope. These Software License Terms are applicable to anyone who installs, downloads, and/or uses Software and/or Documentation, obtained from
Avaya or an Avaya reseller, distributor, direct partner, system integrator, service provider or other partner authorized to provide Software to End Users in the
applicable territory (collectively “Avaya Channel Partner”). Some or all of the Software may be remotely hosted or accessible to You through the Internet.
You are not authorized to use the Software if the Software was obtained from anyone other than Avaya or an Avaya Channel Partner.
These Software License Terms govern Your use of the Software and/ or Documentation except to the extent: (i) You are obtaining the Software directly from
Avaya and You have a separate, written agreement with Avaya governing Your use of the Software, signed within three (3) years of the purchase of the
applicable Software license, (ii) You are obtaining the Software from an Avaya Channel Partner and You have a separate, written agreement with Avaya
governing Your use of Software obtained from that Avaya Channel Partner, signed within three (3) years of the purchase of the applicable Software license,
(iii) the Software is accompanied by a Shrinkwrap License, or (iv) the Software is governed by Third Party Terms. If You have a separate signed purchase
agreement with Avaya, as set forth in (i) or (ii) above, such agreement shall take precedence over these Software License Terms to the extent of any conflict.
With respect to third party elements subject to a Shrinkwrap License or other Third Party Terms, the Shrinkwrap License or other Third Party Terms shall take
precedence over any signed agreement with Avaya and these Software License Terms to the extent of any conflict.

C. License Grant. Avaya grants You a non-sublicensable, non-exclusive, non-transferable license to use Software and associated Documentation obtained
from Avaya or an Avaya Channel Partner, and for which applicable fees have been paid, for Your internal business purposes at the indicated capacity and
features and within the scope of the applicable license types described below and at locations where the Software is initially installed. Licenses provided under
these Software License Terms are for a perpetual duration, unless (i) otherwise specified in the order or (ii) the license is provided as part of a service or
subscription, in which case the license grant will be limited to the duration specified on the order or in the service or subscription Documentation. Documentation
shall be used only in support of the authorized use of the associated Software. Software installed on mobile-devices and clients, such as a laptop or mobile
phone, may be used outside of the country where the Software was originally installed, provided that such use is on a temporary basis only.
        (i)    Right to Move License Entitlements. Notwithstanding the foregoing limitation permitting use of the Software only at the location where it is initially
               installed, You may move eligible right to use license entitlements (“RTU”) for certain specified Software from one location to another in accordance
               with Avaya’s then-current software license portability policy (“License Portability Policy”), which License Portability Policy is available upon request,
               subject to the conditions set forth in this Section C (i):
               (a)     You shall provide written notice within ten (10) days to Avaya of any RTU moves including but not limited to, the number and type of licenses
                       moved, the location of the original Server and the location of the new Server, the date of such RTU moves and any other information that
                       Avaya may reasonably request;
               (b)     You may only move RTU’s to and from Designated Processors or Servers supporting the same Software application;
               (c)     You must reduce the quantity of the licenses on the original Server by the number of RTU’s being moved to the new Server;
               (d)     You acknowledge that: (1) You may be charged additional fees when moving RTU’s as per Avaya’s then-current License Portability Policy, (2)
                       maintenance services do not cover system errors caused by moves not performed by Avaya, (3) You are responsible for any programming,
                       administration, design assurance, translation or other activity to make sure the Software will scale and perform as specified as a result of any
                       license moves, and if any such transfer results in a requirement for Avaya system engineering or requires the use of on-site Avaya personnel,
                       You will be charged the Time and Materials fees for such activity;
               (e)     If Your maintenance coverage differs on licenses on the same product instance at the location of the new Server, service updates, recasts
                       and/or fees may apply and any fee adjustments for differences in coverage will only be made on a going forward basis as of the date Avaya
                       receives notice of the RTU move; and
               (f)     You may move RTU’s from one Affiliate to another Affiliate provided that You comply with all of the conditions of this Section, including, without
                       limitation, providing the name and address of the new Affiliate in Your written notice under subpart (a) above, and provided such new Affiliate
                       agrees to be bound by these Software License Terms.



                                                                               Avaya Global Software License Terms (09202018v1)
     © 2016-2018 Avaya Inc. All rights reserved. Avaya and the Avaya Logo are trademarks of Avaya Inc. and may be registered in certain jurisdictions. All trademarks identified by the ® or TM are registered
                                       trademarks, service marks or trademarks, respectively, of Avaya Inc. All other trademarks are the property of their respective owners.
                               Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 39 of 42
      (ii)     Non-Production License Grant. With respect to Software distributed by Avaya to You for non-production purposes, the scope of the license
               granted herein shall be to use the Software in a non-production environment solely for testing or other non-commercial purposes on a single
               computer or as otherwise designated by Avaya.

D. All Rights Reserved. Avaya or its licensors retain title to and ownership of the Software, Documentation, and any modifications or copies thereof. Except
for the limited license rights expressly granted in these Software License Terms, Avaya or its licensors reserve all rights, including without limitation copyright,
patent, trade secret, and all other intellectual property rights, in and to the Software and Documentation and any modifications or copies thereof. The Software
contains trade secrets of Avaya, its suppliers, or licensors, including but not limited to the specific design, structure and logic of individual Software programs,
their interactions with other portions of the Software, both internal and external, and the programming techniques employed.

E. Disclaimer. Any software security feature is not a guaranty against malicious code, deleterious routines, and other techniques and tools employed by
computer “hackers” and other third parties to create security exposures. Compromised passwords represent a major security risk. Avaya encourages You to
create strong passwords using three different character types, change Your password regularly and refrain from using the same password regularly. You must
treat such information as confidential. You agree to notify Avaya immediately upon becoming aware of any unauthorized use or breach of Your user name,
password, account, or subscription. You are responsible for ensuring that Your networks and systems are adequately secured against unauthorized intrusion
or attack and regularly back up of Your data and files in accordance with good computing practices.

F. General License Restrictions. To the extent permissible under applicable law, You agree not to: (i) decompile, disassemble, reverse engineer, reverse
translate or in any other manner decode the Software; (ii) alter, modify or create any derivative works or enhancements, adaptations, or translations of the
Software or Documentation; (iii) sell, sublicense, lease, rent, loan, assign, convey or otherwise transfer the Software or Documentation except as expressly
authorized by Avaya in writing, and any attempt to do so is void; (iv) distribute, disclose or allow use of the Software or Documentation, in any format, through
any timesharing service, service bureau, network or by any other similar means, such as hosting or cloud, except as expressly authorized by Avaya in writing;
(v) allow any service provider or other third party, with the exception of Avaya’s authorized maintenance providers who are acting solely on behalf of and for
the benefit of End User, to use or execute any software commands that facilitate the maintenance or repair of any product; (vi) gain access to or the use of
any Software or part thereof without authorization from Avaya; (vii) enable or activate, or cause, permit or allow others to enable or activate any logins reserved
for use by Avaya or Avaya’s authorized maintenance providers; (viii) publish the results of any tests run on the Software; (ix) disclose, provide, or otherwise
make available to any third party any trade secrets contained in the Software or Documentation; (x) use the Software in a virtualized environment except as
expressly authorized by these Software License Terms, or (xi) permit or encourage any third party to do any of the foregoing.

End User agrees not to allow anyone other than its authorized employees, agents or representatives who have a need to use the Software or Documentation
to have access to the Software or Documentation. End User agrees to inform any third party to whom You give access to the Software or Documentation of
these Software License Terms and shall obligate such third party to comply with such terms and provisions. End User shall be responsible for End User and
any authorized third party’s failure to comply with these Software License Terms and shall indemnify Avaya for any damages, loss, expenses or costs, including
attorneys’ fees and costs of suit, incurred by Avaya as a result of non-compliance with this Section.

Additional License Restrictions Applicable to the EU. Notwithstanding the limitations in Sections C and F, solely to the extent an End User’s resale rights
cannot be precluded or restricted by mandatory applicable law, End Users located in a member state of the European Union may resell licenses subject to the
following conditions:
     (i)     Prior to resale of a license, End User will promptly, but not less than 30 days prior to a resale, notify Avaya in writing of its intention to resell a license.
     (ii)    Unless expressly agreed otherwise in writing, End User will not be permitted to resell less than its entire license to a buyer.
     (iii) End User will resell the Software subject to these Software License Terms and shall ensure that the buyer is bound by these Software License
           Terms.
     (iv) Upon resale of a license, End User shall immediately and permanently cease all use of and destroy all copies of the Software and any related
          materials in End User’s possession or control and, upon Avaya’s request, certify such destruction in writing. Avaya may audit End User’s compliance
          with the foregoing in accordance with Section K below.
     (v)     End User will keep appropriate records of all license resale including, but not limited to, the name and location of the buyer and the number and
             types of licenses resold.
     (vi) End User acknowledges that: (a) resale of a license is subject to any relevant Third Party Terms; (b) maintenance services do not cover system
          errors caused by license resale not performed by Avaya; (c) Avaya is not responsible for any programming, administration, design assurance,
          translation or other activity to make sure the Software will scale and perform as specified as a result of any license resale, and if any such resale
          results in a requirement for Avaya system engineering or requires the use of on-site Avaya personnel, End User will be charged the then applicable
          Avaya time and materials rates for such activity; (d) any resale of a maintenance services agreement between Avaya and the original licensee is
          subject to Avaya’s prior written approval. Avaya reserves the right to withhold such approval and/or offer the new licensee a maintenance services
          agreement subject to different terms and conditions; and (e) if not expressly agreed by Avaya in writing otherwise, the resale of licenses does not
          entitle the End User to cancel or partially cancel a maintenance services agreement during the agreed term.

If the Software is rightfully located in a member state of the European Union and End User needs information about the Software in order to achieve
interoperability of an independently created software program with the Software, End User will first request such information from Avaya. Avaya may charge
End User a reasonable fee for the provision of such information. End User agrees to protect such information in accordance with Section Q below, and shall
use such information only in accordance with the terms and conditions under which Avaya provides such information. To the extent that the End User is
expressly permitted by applicable mandatory law to undertake any activities related to achieving interoperability of an independently created software program
with the Software, End User will not exercise those rights until End User has given Avaya twenty (20) days written notice of its intent to exercise any such
rights.

G. Proprietary Rights Notices. You agree to retain, in the same form and location, all proprietary legends and/or logos of Avaya and/or Avaya’s suppliers
on any permitted copies of the Software or Documentation.

H. Backup Copies. End User may create a reasonable number of archival and backup copies of the Software and the Documentation.

I. Upgrades. End User’s right to use any upgrades to the Software shall be conditioned upon End User having a valid license to use the original Software
and paying the applicable license fee to Avaya or an Avaya Channel Partner for such upgrade.

                                                                            Avaya Global Software License Terms (09202018v1)
  © 2016-2018 Avaya Inc. All rights reserved. Avaya and the Avaya Logo are trademarks of Avaya Inc. and may be registered in certain jurisdictions. All trademarks identified by the ® or TM are registered
                                    trademarks, service marks or trademarks, respectively, of Avaya Inc. All other trademarks are the property of their respective owners.
                               Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 40 of 42
J. Warranty. Avaya’s Global Product Warranty Policy for End Users, which details a limited warranty for Software and Software media and the applicable
procedures, exclusions, and disclaimers, is available through the following website: http://support.avaya.com (or such successor site as designated by Avaya).
NEITHER AVAYA NOR ITS SUPPLIERS MAKE ANY WARRANTY, EXPRESS OR IMPLIED, THAT SECURITY THREATS AND VULNERABILITIES WILL
BE DETECTED OR SOFTWARE WILL RENDER AN END USER’S NETWORK OR PARTICULAR NETWORK ELEMENTS SAFE FROM INTRUSIONS AND
OTHER SECURITY BREACHES. Please note that if You are acquiring the Software from an Avaya Channel Partner outside the United States of America or
Canada, any warranty is provided to You by said Avaya Channel Partner and not by Avaya.

K. Compliance. Avaya and the Avaya Channel Partner who provided the Software have the right to inspect and/or audit (i) by remote polling or other
reasonable electronic means at any time and (ii) in person during normal business hours and with reasonable notice End User’s books, records, and accounts,
to determine End User’s compliance with these Software License Terms, including but not limited to usage levels. In the event such inspection or audit uncovers
non-compliance with these Software License Terms, then without prejudice to Avaya’s termination rights hereunder, End User shall promptly pay Avaya any
applicable license fees. End User agrees to keep a current record of the location of the Software.

L. Termination of License; Effect of Termination/ Expiration. If You breach these Software License Terms and if within ten (10) business days of Avaya’s
written request to cure, You have not cured all breaches of license limitations or restrictions, Avaya may, with immediate effect, terminate the licenses granted
in these Software License Terms without prejudice to any available rights and remedies Avaya may have at law or in equity. Upon termination or expiration of
the license for any reason, You must immediately destroy all copies of the Software and any related materials in Your possession or control and, upon Avaya’s
request, certify such destruction in writing. The provisions concerning confidentiality, the protection of trade secrets and proprietary rights, license restrictions,
export control, and all limitations of liability and disclaimers and restrictions of warranty (as well as any other terms which, by their nature, are intended to
survive termination) will survive any termination or expiration of the Software License Terms.

M. License Types. Avaya grants You a license within the scope of the license types described below, with the exception of Heritage Nortel Software, for
which the scope of the license is detailed in Section N below. Where the order documentation does not expressly identify a license type, the applicable license
will be a Designated System License as set forth below in Section M(i)1 or 2 as applicable. The applicable number of licenses and units of capacity for which
the license is granted will be one (1), unless a different number of licenses or units of capacity is specified in the documentation or other materials available to
You. “Designated Processor” means a single stand-alone computing device, such as, a CPU core or digital signal processing (DSP) core dedicated to the
execution of the Software. “Server” means a set of Designated Processors that hosts (physically or virtually) a software application to be accessed by multiple
users. “Instance” means a single copy of the Software executing at a particular time: (i) on one physical machine; or (ii) on one deployed software virtual
machine or similar deployment. “Cluster” means a group of Servers and other resources that act as a single system.

     (i) Designated System(s) License (DS). End User may install and use each copy or an Instance of the Software only: 1) on a number of Designated
     Processors up to the number indicated in the order; or 2) up to the number of Instances of the Software as indicated in the order, Documentation, or as
     authorized by Avaya in writing. Avaya may require the Designated Processor(s) to be identified in the order by type, serial number, feature key, Instance,
     location or other specific designation, or to be provided by End User to Avaya through electronic means established by Avaya specifically for this purpose.
     (ii) Concurrent User License (CU). End User may install and use the Software on multiple Designated Processors or one or more Servers, so long as
     only the licensed number of Units are accessing and using the Software at any given time. A “Unit” means the unit on which Avaya, at its sole discretion,
     bases the pricing of its licenses and can be, without limitation, an agent, port or user, an e-mail or voice mail account in the name of a person or corporate
     function (e.g., webmaster or helpdesk), or a directory entry in the administrative database utilized by the Software that permits one user to interface with
     the Software. Units may be linked to a specific, identified Server or an Instance of the Software.
     (iii) Cluster License (CL). End User may install and use each copy or an Instance of the Software only up to the number of Clusters as indicated on the
     order with a default of one (1) Cluster if not stated.
     (iv) Enterprise License (EN). End User may install and use each copy or an Instance of the Software only for enterprise-wide use of an unlimited number
     of Instances of the Software as indicated on the order or as authorized by Avaya in writing.
     (v) Named User License (NU). You may: (i) install and use each copy or Instance of the Software on a single Designated Processor or Server per
     authorized Named User (defined below); or (ii) install and use each copy or Instance of the Software on a Server so long as only authorized Named Users
     access and use the Software. “Named User,” means a user or device that has been expressly authorized by Avaya to access and use the Software. At
     Avaya’s sole discretion, a “Named User” may be, without limitation, designated by name, corporate function (e.g., webmaster or helpdesk), an e-mail or
     voice mail account in the name of a person or corporate function, or a directory entry in the administrative database utilized by the Software that permits
     one user to interface with the Software.
     (vi)Shrinkwrap License (SR). You may install and use the Software in accordance with the terms and conditions of the applicable license agreements,
     such as “shrinkwrap” or “clickthrough” license accompanying or applicable to the Software (“Shrinkwrap License”).

N. Heritage Nortel Software. “Heritage Nortel Software” means the Software that was acquired by Avaya as part of its purchase of the Nortel Enterprise
Solutions Business in December 2009. The Heritage Nortel Software is the Software contained within the list of Heritage Nortel Products located at
http://support.avaya.com/LicenseInfo under the link “Heritage Nortel Products” (or such successor site as designated by Avaya). For Heritage Nortel
Software, Avaya grants You a license to use Heritage Nortel Software provided hereunder solely to the extent of the authorized activation or authorized usage
level, solely for the purpose specified in the Documentation, and solely as embedded in, for execution on, or for communication with Avaya equipment. Charges
for Heritage Nortel Software may be based on extent of activation or use authorized as specified in an order or invoice.

O. Third Party Components. You acknowledge certain software programs or portions thereof included in the Software may contain software (including open
source software) distributed under third party agreements (“Third Party Components”), which contain terms regarding the rights to use certain portions of the
Software (“Third Party Terms”). As required, information regarding distributed Linux OS source code (for those Products that have distributed Linux OS
source code) and identifying the copyright holders of the Third Party Components and the Third Party Terms that apply is available in the Products,
Documentation or on Avaya’s website at: http://support.avaya.com/Copyright (or such successor site as designated by Avaya). The open source software
license terms provided as Third Party Terms are consistent with the license rights granted in these Software License Terms, and may contain additional rights
benefiting You, such as modification and distribution of the open source software. The Third Party Terms shall take precedence over these Software License
Terms, solely with respect to the applicable Third Party Components, to the extent that these Software License Terms impose greater restrictions on You than
the applicable Third Party Terms.

P. Limitation of Liability. EXCEPT FOR PERSONAL INJURY CLAIMS OR WILLFUL MISCONDUCT, AND TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, NEITHER AVAYA, AVAYA AFFILIATES, THEIR LICENSORS OR SUPPLIERS, NOR ANY OF THEIR DIRECTORS, OFFICERS,
                                                                            Avaya Global Software License Terms (09202018v1)
  © 2016-2018 Avaya Inc. All rights reserved. Avaya and the Avaya Logo are trademarks of Avaya Inc. and may be registered in certain jurisdictions. All trademarks identified by the ® or TM are registered
                                    trademarks, service marks or trademarks, respectively, of Avaya Inc. All other trademarks are the property of their respective owners.
                               Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 41 of 42
EMPLOYEES, OR AGENTS SHALL BE LIABLE FOR (i) ANY INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY, STATUTORY, INDIRECT OR
CONSEQUENTIAL DAMAGES, (ii) ANY LOSS OF PROFITS OR REVENUE, LOSS OR CORRUPTION OF DATA, TOLL FRAUD, OR COST OF COVER,
SUBSTITUTE GOODS OR PERFORMANCE, OR (iii) ANY DIRECT DAMAGES ARISING UNDER THESE SOFTWARE LICENSE TERMS IN EXCESS OF
THE FEES PAID FOR THE SOFTWARE GIVING RISE TO THE CLAIM IN THE TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE DATE THE
CLAIM AROSE. REGARDLESS OF WHETHER YOU WERE ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY
THEREOF AND REGARDLESS OF WHETHER THE LIMITED REMEDIES FAIL THEIR ESSENTIAL PURPOSE, THESE LIMITATIONS OF LIABILITY IN
THIS SECTION WILL APPLY TO ANY DAMAGES, HOWEVER CAUSED, AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT,
TORT (INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE), OR OTHERWISE.

Q. Protection of Software and Documentation. End User acknowledges that the Software and Documentation are confidential information of Avaya and
its suppliers and contain trade secrets of Avaya and its suppliers. End User agrees at all times to protect and preserve in strict confidence the Software and
Documentation using no less than the level of care End User uses to protect its own information of a confidential nature and to implement reasonable security
measures to protect the trade secrets of Avaya and its suppliers.

R. Privacy. When downloading or using the Software, Avaya might process certain data about You, Your network and Your device (e.g., email address,
phone - extension number, device IDs, IP addresses, location, etc.). Avaya will keep Your data confidential and will only use Your data to the extent necessary
to execute these Software License Terms and to ensure compliance with these Software License Terms. In case such data identifies or may be used to identify
an individual (“Personal Data”), this Personal Data will generally not leave the Avaya group Affiliates and will only be transmitted to third parties if necessary
for the above. Avaya will ensure in such case that all applicable data protection requirements are met, especially regarding international data transfers. For
Avaya Affiliates this is achieved through the Avaya Binding Corporate Rules, which are published on the Avaya website mentioned below, for international
transfers to other third parties this will be ensured through standard data protection clauses adopted by the EU-Commission or other appropriate safeguards.
Your data will only be stored for the time necessary to achieve the above purpose or if statutory retention periods require longer storage times, for such longer
time. Respective data subjects have the right to request access to and rectification or erasure of their Personal Data and can request restriction of processing
of their Personal Data. They have the right to data portability, subject to the respective statutory requirements as well as the right to lodge a complaint with a
competent supervisory authority. For more information on data subject rights or in case of any questions related to Avaya processing Personal Data, please
refer to the Documentation and its Global Privacy Website available at https://www.avaya.com/en/privacy/website/

S. High Risk Activities. The Software is not fault-tolerant and is not designed, manufactured or intended for any use in any environment that requires fail-
safe performance in which the failure of the Software could lead to death, personal injury or significant property damage (“High Risk Activities”). Such
environments include, among others, control systems in a nuclear, chemical, biological or other hazardous facility, aircraft navigation and communications, air
traffic control, and life support systems in a healthcare facility. End User assumes the risks for its use of the Software in any such High Risk Activities.

T. Import/Export Control. End User is advised that the Software is of U.S. origin and subject to the U.S. Export Administration Regulations (“"EAR”). The
Software also may be subject to applicable local country import/export laws and regulations. Diversion contrary to U.S. and/ or applicable local country law
and/ or regulation is prohibited. You agree not to directly or indirectly export, re-export, import, download, or transmit the Software to any country, end user or
for any use that is contrary to applicable U.S. and/ or local country regulation or statute (including but not limited to those countries embargoed by the U.S.
government). You represent that any governmental agency has not issued sanctions against the End User or otherwise suspended, revoked or denied End
User's import/export privileges. You agree not to use or transfer the Software for any use relating to nuclear, chemical or biological weapons, or missile
technology, unless authorized by the U.S. and or any applicable local government by regulation or specific written license. Additionally, You are advised that
the Software may contain encryption algorithm or source code that may not be exported to government or military end users without a license issued by the
U.S. BIS and any other country's governmental agencies, where applicable.

U. U.S. Government End Users. The Software is classified as "commercial computer software" and the Documentation is classified as "commercial computer
software documentation" or "commercial items," pursuant to 48 CFR FAR 12.212 or DFAR 227.7202, as applicable. Any use, modification, reproduction,
release, performance, display or disclosure of the Software or Documentation by the Government of the United States shall be governed solely by the terms
of these Software License Terms and shall be prohibited except to the extent expressly permitted by these Software License Terms, and any use of the
Software and/ or Documentation by the Government constitutes agreement to such classifications and to these Software License Terms.

V. Acknowledgement. End User acknowledges that certain Software may contain programming that: (i) restricts, limits and/or disables access to certain
features, functionality or capacity of such Software subject to the End User making payment for licenses to such features, functionality or capacity; or (ii)
periodically deletes or archives data generated by use of the Software and stored on the applicable storage device if not backed up on an alternative storage
medium after a certain period of time; or (iii) may rely on a third party analytics service to collect and generate aggregated user data which Avaya may use to
improve product performance and its functionality. For Google Analytics, please refer to the following website for more information:
http://www.google.com/policies/privacy/partners/ (or such successor site as designated by Google). By accepting these Software License Terms and continued
use of the Software, service, or subscription, You consent to the use of such an analytics service to analyze such data.

W. Miscellaneous. These Software License Terms and any dispute, claim or controversy arising out of or relating to these Software License Terms
(“Dispute”), including without limitation those relating to the formation, interpretation, breach or termination of these Software License Terms, or any issue
regarding whether a Dispute is subject to arbitration under these Software License Terms, will be governed by New York State laws, excluding conflict of law
principles, and the United Nations Convention on Contracts for the International Sale of Goods.

Any Dispute shall be resolved in accordance with the following provisions. The disputing party shall give the other party written notice of the Dispute. The
parties will attempt in good faith to resolve each Dispute within thirty (30) days, or such other longer period as the parties may mutually agree, following the
delivery of such notice, by negotiations between designated representatives of the parties who have dispute resolution authority. If a Dispute that arose
anywhere other than in the United States or is based upon an alleged breach committed anywhere other than in the United States cannot be settled under
these procedures and within these timeframes, it will be conclusively determined upon request of either party by a final and binding arbitration proceeding to
be held in accordance with the Rules of Arbitration of the International Chamber of Commerce by a single arbitrator appointed by the parties or (failing
agreement) by an arbitrator appointed by the President of the International Chamber of Commerce (from time to time), except that if the aggregate claims,
cross claims and counterclaims by any one party against any or all other parties exceed One Million US Dollars at the time all claims, including cross claims
and counterclaims are filed, the proceeding will be held in accordance with the Rules of Arbitration of the International Chamber of Commerce by a panel of
three arbitrator(s) appointed in accordance with the Rules of Arbitration of the International Chamber of Commerce. The arbitration will be conducted in the
English language, at a location agreed by the parties or (failing agreement) ordered by the arbitrator(s). The arbitrator(s) will have authority only to award
compensatory damages within the scope of the limitations of these Software License Terms and will not award punitive or exemplary damages. The arbitrator(s)
will not have the authority to limit, expand or otherwise modify the terms of these Software License Terms. The ruling by the arbitrator(s) will be final and
binding on the parties and may be entered in any court having jurisdiction over the parties or any of their assets. The parties will evenly split the cost of the
                                                                            Avaya Global Software License Terms (09202018v1)
  © 2016-2018 Avaya Inc. All rights reserved. Avaya and the Avaya Logo are trademarks of Avaya Inc. and may be registered in certain jurisdictions. All trademarks identified by the ® or TM are registered
                                    trademarks, service marks or trademarks, respectively, of Avaya Inc. All other trademarks are the property of their respective owners.
                               Case 3:19-cv-00565-SI Document 249 Filed 02/05/21 Page 42 of 42
arbitrator(s)’ fees, but each party will bear its own attorneys' fees and other costs associated with the arbitration. The parties, their representatives, other
participants and the arbitrator(s) will hold the existence, content and results of the arbitration in strict confidence to the fullest extent permitted by law. Any
disclosure of the existence, content and results of the arbitration shall be as limited and narrowed as required to comply with the applicable law. By way of
illustration, if the applicable law mandates the disclosure of the monetary amount of an arbitration award only, the underlying opinion or rationale for that award
may not be disclosed.
If a Dispute by one party against the other that arose in the United States or is based upon an alleged breach committed in the United States cannot be settled
under the procedures and within the timeframe set forth above, then either party may bring an action or proceeding solely in either the Supreme Court of the
State of New York, New York County, or the United States District Court for the Southern District of New York. Except as otherwise stated above with regard
to arbitration of Disputes that arise anywhere other than in the United States or are based upon an alleged breach committed anywhere other than in the
United States, each party to these Software License Terms consents to the exclusive jurisdiction of those courts, including their appellate courts, for the
purpose of all actions and proceedings.
The parties agree that the arbitration provision in this Section may be enforced by injunction or other equitable order, and no bond or security of any kind will
be required with respect to any such injunction or order. Nothing in this Section will be construed to preclude either party from seeking provisional remedies,
including but not limited to temporary restraining orders and preliminary injunctions from any court of competent jurisdiction in order to protect its rights,
including its rights pending arbitration, at any time. In addition and notwithstanding the foregoing, Avaya shall be entitled to take any necessary legal action at
any time, including without limitation seeking immediate injunctive relief from a court of competent jurisdiction, in order to protect Avaya’s intellectual property
and its confidential or proprietary information (including but not limited to trade secrets).
If any provision of these Software License Terms is determined to be unenforceable or invalid, these Software License Terms will not be rendered
unenforceable or invalid as a whole, and the provision will be changed and interpreted so as to best accomplish the objectives of the original provision within
the limits of applicable law. The failure to assert any rights under the Software License Terms, including, but not limited to, the right to terminate in the event
of breach or default, will not be deemed to constitute a waiver of the right to enforce each and every provision of the Software License Terms in accordance
with their terms. If you move any Software, and as a result of such move, a jurisdiction imposes a duty, tax, levy or fee (including withholding taxes, fees,
customs or other duties for the import and export of any such Software), then you are solely liable for, and agree to pay, any such duty, taxes, levy or other
fees.
X. Agreement in English. The parties confirm that it is their wish that these Software License Terms, as well as all other documents relating hereto, including
all notices, have been and shall be drawn up in the English language only. Les parties aux présentes confirment leur volonté que cette convention, de même
que tous les documents, y compris tout avis, qui s'y rattachent, soient rédigés en langue anglaise.




                                                                            Avaya Global Software License Terms (09202018v1)
  © 2016-2018 Avaya Inc. All rights reserved. Avaya and the Avaya Logo are trademarks of Avaya Inc. and may be registered in certain jurisdictions. All trademarks identified by the ® or TM are registered
                                    trademarks, service marks or trademarks, respectively, of Avaya Inc. All other trademarks are the property of their respective owners.
